Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

relating to the sale and purchase of fifty per cent. (50%) of the issued share
capital of

 

ALDA HOLDING B.V.

 

DATED 24 November 2014

 

between

 

SFXE NETHERLANDS HOLDINGS B.V.

 

as Purchaser

 

and

 

LEWIS HOLDING B.V.

 

and

 

MOUNTAIN B.V.

 

as Sellers

 

and

 

SFX ENTERTAINMENT, INC.

 

as Parent

 

and

 

ALDA HOLDING B.V.

 

as the Company

 

1

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

Page

1

DEFINITIONS AND INTERPRETATION

 

5

2

PURCHASE AND SALE SHARES

 

6

3

INITIAL PURCHASE PRICE SHARES

 

6

4

PREFERRED PAYMENT

 

10

5

DIVERSION OF SFX TOURING BUSINESS

 

13

6

SECURITY

 

13

7

PURCHASE AND SALE PUT CONSIDERATION SHARES

 

15

8

CALL OPTION: CONSIDERATION SHARES

 

16

9

RIGHT OF FIRST REFUSAL CONSIDERATION SHARES

 

17

10

PURCHASE AND SALE PUT SHARES

 

17

11

LEAKAGE AND ADDITIONAL LEAKAGE

 

18

12

COMPLETION

 

20

13

WARRANTIES

 

22

14

BREACH

 

23

15

LIMITATION OF LIABILITY

 

24

16

SPECIFIC INDEMNITIES

 

27

17

TAX INDEMNITY

 

28

18

DUE DATE FOR PAYMENT

 

29

19

PROCEDURES FOR TAX CLAIMS

 

30

20

LIABILITY

 

31

21

POST COMPLETION COVENANTS

 

31

22

CONFIDENTIALITY

 

35

23

ACKNOWLEDGEMENT IN RELATION TO THE CONSIDERATION SHARES

 

36

24

COSTS AND EXPENSES

 

38

25

PAYMENTS

 

39

26

ASSIGNMENT

 

40

27

ENTIRE AGREEMENT

 

41

28

AMENDMENTS

 

41

29

WAIVER

 

41

30

NO THIRD PARTY BENEFICIARIES

 

41

31

INVALIDITY

 

41

32

NOTICES

 

41

33

NOTARIAL INDEPENDENCE

 

42

34

NO RIGHT TO RESCIND OR NULLIFY AGREEMENT

 

43

35

GOVERNING LAW AND DISPUTES

 

43

36

COUNTERPARTS

 

43

37

EXCHANGE RATE

 

44

 

2

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

 

Annex 1.1

 

Definitions

 

Annex 3.3.2

 

Estimated Balance Sheet

 

Annex 6.2

 

Illustration of Share Dilution Mechanism

 

Annex 10.1

 

Example of the determination of the 2019 EBITDA

 

Annex 12.3

 

Deed of amendment of the Articles of Association

 

Annex 13.1

 

Sellers’ Warranties

 

Annex 13.6

 

Purchaser’s Warranties

 

 

 

 

 

APPENDICES

 

Appendix 6.1

 

2013 Accounts and Interim Accounts

 

Appendix 10.29

 

Capital Group Companies

 

 

 

 

 

SCHEDULES

 

Schedule 1.1(a)

 

Disclosure letter

 

Schedule 1.1(b)

 

Data Room Index and Data Room DVD’s

 

Schedule 1.1(c)

 

Deed of Transfer

 

Schedule 12.3(h)

 

Management Agreement

 

Schedule 12.3(m)

 

Shareholders’ Agreement

 

Schedule 12.3(o)

 

Lock-Up Agreement

 

 

3

--------------------------------------------------------------------------------


 

THIS SHARE PURCHASE AGREEMENT is dated 24 November 2014 and made between:

 

(1)                                          SFXE NETHERLANDS HOLDINGS B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat in Amsterdam, the Netherlands, and its office address at Prins
Bernhardplein 200, 1097 JB Amsterdam, the Netherlands (the Purchaser);

 

(2)                                          LEWIS HOLDING B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat in The Hague, the Netherlands, and its office address at Johannes
Verhulststraat 126 2, 1071 NM Amsterdam, the Netherlands (Lewis);

 

(3)                                          MOUNTAIN B.V., a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat in
Rotterdam, the Netherlands, and its office address at Siciliëboulevard 214, 3059
XT Rotterdam, the Netherlands (Hardenberg);

 

(4)                                          SFX ENTERTAINMENT, INC., a Delaware
corporation, incorporated under the laws of Delaware, having its office address
at 430 Park Avenue, 6th floor, New York, New York, United States (the Parent);
and

 

(5)                                          ALDA HOLDING B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat in Amsterdam, the Netherlands, and its office address at Anthony
Fokkerweg 61, 1059 CP Amsterdam, the Netherlands (the Company).

 

Parties (2) and (3) are also jointly referred to as the Sellers and individually
as a Seller and Parties (1) through (5) are also jointly referred to as the
Parties and individually as a Party.

 

WHEREAS:

 

(A)                                        The Sellers are the legal and
beneficial owners of 880,000 (in words: eight hundred and eighty thousand)
ordinary shares A (the Ordinary Shares A) and the legal and beneficial owners of
880,000 (in words: eight hundred and eighty thousand) ordinary shares B (the
Ordinary Shares B) with a nominal value of EUR 0.01 (in words: one euro cent)
each in the share capital of the Company;

 

(B)                                        The Sellers also are the legal and
beneficial owners of: (ii) two (2) preference shares A with a nominal value of
EUR 100 (in words: one hundred euro) (the Prefs A), and (iii) two (2) preference
shares B with a nominal value of EUR 100 (in words: one hundred euro) (the Prefs
B) in the share capital of the Company;

 

(C)                                        The Company and the Subsidiaries (the
Group or the Group Companies) are engaged in the business of organizing music
events (the Business);

 

(D)                                        The Parent Common Stock is listed on
the Nasdaq stock exchange (the Stock Market) under the ticker symbol SFXE;

 

4

--------------------------------------------------------------------------------


 

(E)                                         The Purchaser, the Parent and their
advisors have carried out a due diligence investigation into the Company, the
Company’s Group and the Business as set out in the Agreement.

 

(F)                                          The Sellers and the Purchaser have
complied with the provisions of the Socio- Economic Council Merger Regulations
2000 (SER-Fusiegedragsregels 2000), the Works Councils Act (Wet op de
Ondernemingsraden) and any other similar laws and regulations in any relevant
jurisdiction that are applicable to the Transaction;

 

(G)                                        In view of the annual turnover of the
Group Companies, the Parties are of the view that notification of the
Transaction to a competition authority is not required;

 

(H)                                       The Parties have obtained all
necessary corporate approvals to enter into this Agreement and to complete the
transaction contemplated hereby; and

 

(I)                                            The Sellers wish to sell and one
hundred per cent. (100%) of the Ordinary Shares B to the Purchaser as set forth
in Clause 2 and the Purchaser wishes to purchase and accept transfer of such
shares from the Sellers on the terms and subject to the conditions of this
Agreement.

 

IT IS AGREED as follows:

 

1                                                  DEFINITIONS AND
INTERPRETATION

 

1.1                                        Definitions

 

Capitalised words and expressions used in this Agreement have the meanings set
out in Annex 1.1, unless the context clearly requires otherwise.

 

1.2                                        Interpretation

 

In this Agreement:

 

(a)                       the singular includes the plural and vice versa except
as specifically otherwise defined, and each gender includes the other genders;

 

(b)                       references to “writing” shall be to letters and
facsimiles only;

 

(c)                        the words “include”, “including” and “includes” shall
be deemed to be followed by the words “without limitation”;

 

(d)                       references to any time of day are to the time in the
Netherlands;

 

(e)                        headings are inserted for convenience only and shall
not affect the interpretation of this Agreement;

 

(f)                         reference to a statutory provision or law includes a
reference to that statutory provision or law as amended, extended or applied by
or under any other statute or law after Completion;

 

(g)                        references to Clauses, Annexes or Schedules are,
unless otherwise indicated, references to clauses, annexes or schedules of this
Agreement;

 

5

--------------------------------------------------------------------------------


 

(h)                       all Annexes and Schedules to this Agreement form an
integral part of this Agreement and shall have the same force and effect as any
other provisions of this Agreement;

 

(i)                           no provision of this Agreement shall be
interpreted adversely against a Party solely because that Party was responsible
for drafting that particular provision;

 

(j)                          a reference to a person includes any individual,
company, government, state or agency of a state or any joint venture,
association or partnership (whether or not having separate legal personality);
and

 

(k)                       references to any Dutch legal term shall in respect of
any jurisdiction other than the Netherlands be construed as a reference to the
term or concept which most nearly corresponds to it in that jurisdiction.

 

2                                                  PURCHASE AND SALE SHARES

 

2.1                                        Purchase and Sale

 

2.1.1                              Subject to the terms and conditions of this
Agreement, the Sellers hereby sell the Shares (as defined below) to the
Purchaser and agree to transfer the Shares to the Purchaser on the Completion
Date, free from any Encumbrances.

 

2.1.2                              The Shares shall comprise of:

 

(a)                                440,000 (in words: four hundred and forty
thousand) Ordinary Shares B numbered B1 through B440,000 (Shares 1); and

 

(b)                                440,000 (in words: four hundred and forty
thousand) Ordinary Shares B numbered B440,001 through B880,000 (Shares 2 and,
together with Shares 1, the Shares).

 

2.1.3                              Subject to the terms and conditions of this
Agreement, the Purchaser hereby purchases the Shares from the Sellers and agrees
to accept transfer of the Shares from the Sellers on the Completion Date, free
from any Encumbrances.

 

2.2                                        Benefit and risk

 

Subject to Completion and the terms and conditions of this Agreement, the
Shares, as well as all rights and obligations in connection with the Shares,
shall be for the benefit and risk of the Purchaser with effect as from the
Effective Date, irrespectively of the fact that Completion takes place at a date
other than the Effective Date. The foregoing implies that, except as set out
herein, after the Effective Date no Leakage has occurred or shall occur or that
the Purchaser shall be compensated for the Total Leakage Amount.

 

3                                                  INITIAL PURCHASE PRICE SHARES

 

3.1                                        Initial Purchase Price

 

In consideration for the sale and transfer of the Shares the Purchaser shall,

 

6

--------------------------------------------------------------------------------


 

(a)                       pay an amount of EUR 1,350,000 (in words: one million
three hundred fifty thousand euro) (the Consideration Payment) in cash to the
Sellers; and

 

(b)                       procure that the Parent shall issue to the Sellers a
number of 2,000,000 (in words: two million) shares of common stock of the Parent
(the Parent Common Stock), free from any Encumbrances (the Consideration Shares)
to be held by such Seller as set out in Clause 3.2.

 

The Consideration Payment and the Consideration Shares hereinafter referred to
as the Initial Purchase Price. The Initial Purchase Price shall be irrevocable
and non-refundable, except as otherwise provided for in this Agreement. The
Initial Purchase Price and the Preferred Payment hereinafter referred to as the
Base Purchase Price.

 

The Sellers acknowledge and agree that the Consideration Shares will be subject
to certain lock-up requirements all as further set out in the Lock-Up Agreement.

 

3.2                                        Entitlement to Initial Purchase Price

 

The Initial Purchase Price shall be paid to the Sellers in the following order:

 

(i)                           fifty per cent. (50%) of the Consideration Payment
shall be paid to Lewis as payment in respect of the Shares 1;

 

(ii)                        fifty per cent. (50%) of the Consideration Payment
shall be paid to Hardenberg as payment in respect of the Shares 2;

 

(iii)                     fifty per cent. (50%) of the Consideration Shares
shall be issued to Lewis as payment in respect of the Shares 1;

 

(iv)                    fifty per cent. (50%) of the Consideration Shares shall
be issued to Hardenberg as payment in respect of the Shares 2;

 

3.3                                        Adjustment of the Base Purchase Price

 

3.3.1                              The Parties acknowledge and agree that the
Base Purchase Price has been determined on the basis that the Company shall have
a Working Capital equal to an amount of EUR 0 (in words: nil euro) and that
there is no Debt as at the Balance Sheet Date, other than the deferred purchase
price amounting to EUR 825,000 in relation to the acquisition of Twisted Heads
B.V. and the car lease amounting to EUR 36,000, all as further set out in Annex
3.3.2.

 

3.3.2                              On the basis of the unaudited balance sheet
of the Company as at the Balance Sheet Date, prepared in accordance with the
Accounting Principles as attached hereto as Annex 3.3.2 (the Estimated Balance
Sheet), the Company has a Working Capital of an negative amount of EUR 2,566,000
(in words: two million five hundred and sixty six thousand euro) which includes
the Dividend Payable as defined in Clause 4.3 (the Estimated Working Capital)
and the Company has prepaid an amount of EUR 396,000 (in words: three hundred
and ninety-six thousand euro)  in relation to the acquisition of Twisted Heads
Holding B.V. Consequently, as further set out in Annex

 

7

--------------------------------------------------------------------------------


 

3.3.2, the Base Purchase Price shall be adjusted with an amount equal to EUR
1,085,000 (in words: one million and eighty-five thousand euro) (the Estimated
Base Purchase Price Adjustment). An amount equal to the Estimated Base Purchase
Price Adjustment shall be credited against the final Installment of the
Preferred Payment, as mentioned under Clause 4.2(e).

 

3.3.3                              No later than one-hundred twenty (120)
Business Days after Completion, the Sellers shall provide the Purchaser with the
Interim Accounts consisting of the line items set out in the Estimated Balance
Sheet and the working papers in connection therewith, setting forth the amount
of Working Capital and Debt as at the Balance Sheet Date (collectively, the
Interim Accounts). Purchaser, at its sole expense, has the right to assign a
third party financial firm, which said firm to be mutually agreed upon by the
Sellers and the Purchaser, to assist and oversee the Sellers in preparing the
Interim Accounts.

 

3.3.4                              Within a period of ninety (90) Business Days
after receipt by the Purchaser of the Interim Accounts, the Purchaser shall
inform the Sellers in writing whether they agree to or disputes the Interim
Accounts in whole or in part (the Interim Accounts Notice). If no Interim
Accounts Notice is received by the Sellers within such ninety (90) Business Days
term, the Interim Accounts shall be deemed to be agreed between and binding upon
the Parties (the Final Interim Accounts). If the Interim Accounts are
(partially) disputed by the Purchaser in the Interim Accounts Notice received by
the Sellers within such ninety (90) Business Day period, the Parties shall,
within a period of thirty (30) Business Days after the receipt of the Interim
Accounts Notice by the Sellers, endeavour to agree on the Interim Accounts. If
such agreement is reached the Interim Accounts shall become the Final Interim
Accounts.

 

3.3.5                              If the Sellers and Purchaser fail so to agree
within the said thirty (30) Business Days period, either the Sellers or the
Purchaser may refer any dispute for resolution to a reputable “Big Four”
international accounting firm (other than the existing auditors of the Sellers
or the Purchaser) (the Expert) appointed (i) by the Sellers and the Purchaser or
(ii) in default of agreement on such appointment within five (5) Business Days,
by the chairman of the Netherlands Institute of Chartered Accountants (NBA,
Nederlandse Beroepsorganisatie van Accountants). The Expert shall be instructed
to render its opinion as soon as practicable and in any event within twenty (20)
Business Days after the date of the engagement letter pursuant to which the
Expert is formally instructed to render its opinion.

 

3.3.6                              In making its determination the Expert shall
act as an expert and not as an arbitrator and the decision of the Expert shall
(in the absence of manifest error) be final and binding on the Parties (bindend
advies). The expenses of the Expert shall be shared equally unless allocated
otherwise by the Expert. The Expert shall be entitled to determine the procedure
applicable to its determination.

 

3.3.7                              The Interim Accounts shall be adjusted on the
basis of the Expert’s resolution of such dispute and as so adjusted shall become
the Final Interim Accounts.

 

3.3.8                              In the event the amount of Working Capital as
at the Balance Sheet Date as appears

 

8

--------------------------------------------------------------------------------


 

from the Final Interim Accounts (the Actual Working Capital) deviates from the
amount equal to the Estimated Working Capital, the Base Purchase Price shall be
adjusted downward in the event the Actual Working Capital is less than the
Estimated Working Capital and upward in the event the Actual Working Capital is
more than the Estimated Working Capital by an amount equal to fifty per cent.
(50%) of the amount by which the Actual Working Capital deviates from the
Estimated Working Capital (the Working Capital Adjustment).

 

3.3.9                              In the event the amount of Debt of the Group
Companies exceeds an amount EUR 0 (in words: nil euro) as at the Balance Sheet
Date as appears from the Final Interim Accounts, the Base Purchase Price shall
be adjusted by an amount equal to fifty per cent. (50%) of such excess (such
excess the Debt Adjustment, and the Debt Adjustment and the Working Capital
Adjustment together, the Difference). For the avoidance of doubt debt items
taken into account in the Working Capital Adjustment will not be taken into
account in the Debt Adjustment.

 

3.3.10                       An amount equal to the Difference (if any) shall be
credited against the final Installment of the Preferred Payment, as mentioned
under Clause 4.2(e). For the avoidance of doubt, such Difference (if any) shall
be credited against the final Installment of the Preferred Payment in addition
to the Estimated Base Purchase Price Adjustment.

 

3.3.11                       The provisions of this Clause 3.3 shall mutatis
mutandis apply in the event the Sellers sell and transfer the Ordinary Shares
held by them to the Purchaser in accordance with the provisions of Clause 10.

 

3.4                                        Negative Tax consequences

 

3.4.1                              Any and all Tax consequences as a result of
the division of the Base Purchase Price and any adjustment thereof between the
Sellers will be for the risk and account of the Sellers and the Sellers hereby
indemnify and hold the Purchaser Indemnified Parties harmless for any such Tax
consequences.

 

3.5                                        Parent undertaking

 

The Parent undertakes to issue to the Sellers the Consideration Shares at
Completion subject to the terms and conditions of this Agreement.

 

9

--------------------------------------------------------------------------------


 

4                                                  PREFERRED PAYMENT

 

4.1                                        The Parties acknowledge and agree
that the Sellers shall be entitled to preferred payments from any dividends
distributed by the Company in an aggregate amount equal to EUR 12,150,000 (in
words: twelve million one hundred fifty thousand euro) (the Preferred Payment),
on the terms and subject to the conditions of this Clause 4 and the provisions
of clause 2.3 of the Shareholders’ Agreement.

 

4.2                                        The Preferred Payment will be paid to
the Sellers in the following minimum installments (each, an Installment), unless
the Purchaser, in its sole discretion, elects to accelerate the Preferred
Payment in whole or in part:

 

(a)                       an amount of EUR 1,350,000 (in words: one million
three hundred fifty thousand euro) within five (5) Business Days after the
Annual Accounts in respect of the financial year 2015 have been adopted;

 

(b)                       an amount of EUR 2,700,000 (in words: two million
seven hundred thousand euro) within five (5) Business Days after the Annual
Accounts in respect of the financial year 2016 have been adopted;

 

(c)                        an amount of EUR 2,700,000 (in words: two million
seven hundred thousand euro) within five (5) Business Days after the Annual
Accounts in respect of the financial year 2017 have been adopted;

 

(d)                       an amount of EUR 2,700,000 (in words: two million
seven hundred thousand euro) within five (5) Business Days after the Annual
Accounts in respect of the financial year 2018 have been adopted;

 

(e)                        an initial amount of EUR 2,700,000 (in words: two
million seven hundred thousand euro), which shall be reduced by an amount equal
to the Estimated Base Purchase Price Adjustment, in accordance with the
provisions of Clause 3.3.2, and adjusted by an amount equal to the Difference
(if any), in accordance with the provisions of Clause 3.3.10, within five (5)
Business Days after the Annual Accounts in respect of the financial year 2019
have been adopted.

 

The Parties hereby acknowledge and agree that the Preferred Payment and the
Installments as set out in this Clause 4.2 shall, to the extent possible, be set
off against the dividend distributions on the Prefs B, all as further set out in
Clause 4.5(a).

 

4.3                                        The Preferred Payment will be paid to
the Sellers, on the terms and subject to the conditions of this Clause 4, in the
following order:

 

(i)                           fifty per cent. (50%) of the Preferred Payment
shall be paid to Lewis and shall be considered to be a payment in respect of the
Shares 1;

 

(ii)                        fifty per cent. (50%) of the Preferred Payment shall
be paid to Hardenberg and shall be considered to be a payment in respect of the
Shares 2.

 

4.4                                        Parties acknowledge that the
Estimated Balance Sheet as at the Balance Sheet Date includes a EUR 1,564,000
(in words: one million and five hundred and sixty four

 

10

--------------------------------------------------------------------------------


 

thousand euro) dividend payable to the Sellers (the Dividend Payable). In the
event the Company has distributed dividends up to an amount equal to the
Threshold (as defined in the SHA) to the Sellers, the Parties shall procure that
the Company shall distribute 100 eurocents of every euro of declared dividend up
to an amount of the Dividend Payable to the Sellers subject to (i) the Prefs A
and B having been cancelled; (ii) the Company having sufficient funds available
to pay the Dividend Payable to the Sellers as well as to pay its debts relating
to the one year period after such distribution; and (iii) such distribution
being permitted under the DCC and the Articles of Association. On the Completion
Date the general meeting of shareholders of the Company shall resolve to
distribute the Dividend Payable on a date after the date of payment of the final
Installment of the Preferred Payment.

 

4.5                                        Each Installment shall be paid to the
Sellers as follows:

 

(a)                       to the extent possible, the Parties shall procure that
an Installment shall be paid in full through the distribution of dividends by
the Company on the Prefs B in the corresponding financial year; and

 

(b)                       to the extent an Installment cannot be paid in full in
accordance with the provisions of sub (a), the Sellers and the Purchaser shall
inform each other and the Company thereof in writing by way of a notice stating
the deficit (the Deficit, i.e. the remainder of the Installment that is still
outstanding pursuant to the Installment not having been paid out in full
pursuant to Clause 4.5(a)), (such notice, the Deficit Notice). Within ten
(10) Business Days of receipt of the Deficit Notice the Purchaser and the
Sellers shall inform each other in writing whether they agree or dispute the
Deficit as set out in the Deficit Notice. In the event of a dispute of the
Deficit as set out in the Deficit Notice, the provisions of Clause 3.3.4 up
through and including Clause 3.3.7 shall apply mutatis mutandis. In the event
the Sellers and the Purchaser agree to the Deficit as set out in the Deficit
Notice or in the event of a dispute, immediately after the Deficit has been
established in accordance with Clause 3.3.4 up through and including Clause
3.3.7, such Deficit shall subsequently be paid by the Purchaser to the Sellers
in cash within ten (10) Business Days after respectively the Sellers and
Purchaser have agreed on the Deficit or the Deficit has been established in
accordance with Clause 3.3.4 up through and including Clause 3.3.7.

 

11

--------------------------------------------------------------------------------


 

4.6                                        Additionally, the Parties hereby
acknowledge and agree that:

 

(a)                       if the aggregate amount of dividends distributed on
the Prefs B in any given financial year exceeds the amount of the corresponding
Installment for such financial year, the amount of the excess (the Excess
Payment) shall, after distribution thereof on the Prefs B, be credited to future
Installments in chronological order, unless such (part of an) Excess Payment is
used to acquire any Deficit Shares in accordance with the provisions of Clause
4.7. For the avoidance of doubt, an Excess Payment in any given financial year
shall act as a credit against future Deficits, so that any Deficit payments to
be paid to the Sellers will be decreased by the Excess Payment; and

 

(b)                       they shall procure that, as soon as possible after the
Preferred Payment has been paid in full in accordance with this Clause 4, but in
any case within five (5) Business Days, the Prefs A and the Prefs B shall be
cancelled without any further consideration due, all as further set out in the
Shareholders’ Agreement.

 

4.7                                        Notwithstanding the provisions of
Clause 4.6, to the extent that Deficit Shares have been issued and to the extent
that there is an Excess Payment, the Purchaser shall (also) have the right to
use such Excess Payment to procure that a certain number of Deficit Shares held
by the Sellers will be repurchased by the Company against payment of such Excess
Payment with the aim of restoring the Purchaser as holder of fifty per cent.
(50%) of the Ordinary Shares. In the event the amount of the Excess Payment is
equal to or exceeds the amount of the Deficit, as adjusted from time to time,
plus any interest accrued thereon in accordance with Clause 4.9, the number of
Deficit Shares to be repurchased by the Company from the Sellers (on a pro rata
basis) shall be equal to such number of Ordinary Shares A that is required for
the Purchaser to hold fifty per cent. (50%) of the Ordinary Shares. To the
extent the Excess Payment exceeds the Deficit plus any interest accrued thereon
in accordance with Clause 4.9, and thus all of the Deficit Shares outstanding
are repurchased by the Company, such excess shall then be allocated in
accordance with the provisions of Clause 4.6. In the event the Excess Payment
does not exceed the amount of the Deficit, as adjusted from time to time, the
number of Deficit Shares to be repurchased by the Company from the Sellers in
accordance with this Clause 4.7 shall be determined in accordance with the
following formula:

 

Deficit Shares to be repurchased by the Company = (Excess Payment /aggregate
amount of Deficit) x total number of Deficit Shares issued

 

For example, in a certain financial year there was a Deficit of EUR 1,000,000,
and 73,333 Deficit Shares have been issued to the Sellers in accordance with
Clause 6. In the financial year following such year, there is an Excess Payment
of EUR 500,000. The Company shall than repurchase (EUR 500,000 / EUR 1,000,000)
x 73,333 = 36,666 Deficit Shares from the Sellers.

 

Each of the Parties hereby undertakes to provide all necessary cooperation for
the repurchasing of Deficit Shares by the Company from the Sellers in accordance
with the provisions of this Clause 4.7.

 

12

--------------------------------------------------------------------------------


 

4.8                                        In order to give full effect to this
Clause 4, the Purchaser, each of the Sellers and the Company shall use its best
efforts to procure that in each year, to the extent prudent and permitted by
law, the Articles of Association, and any financing arrangements of the Company,
the Company shall declare all of its distributable profits as dividend (i.e. the
Purchaser and the Sellers shall so resolve in their capacity as shareholders of
the Company and the Company shall cooperate to such distribution, all as set
forth in clause 2.3 of the Shareholders’ Agreement), all in the manner as
further set out in the Shareholders’ Agreement.

 

4.9                                        In the event the Purchaser defaults
on a due and payable payment obligation in relation to a Deficit, the amount of
such Deficit shall accrue interest, in accordance with Clause 25.2.

 

5                                                  DIVERSION OF SFX TOURING
BUSINESS

 

5.1                                        The Purchaser and the Parent hereby
agree, so long as the Purchaser or Parent holds at least twenty-five per cent.
(25%) of the Ordinary Shares, to divert any future SFX Touring Business to the
Company as a share premium contribution on the Ordinary Shares held by the
Purchaser after Completion if and when the artist and/or tour manager/owner is
willing to divert to the Company and the Company is willing to accept such SFX
Touring Business.

 

6                                                  SECURITY

 

6.1                                        Subject to the provisions of this
Clause 6, the Parent hereby guarantees the obligations of the Purchaser (i) to
pay the Preferred Payment and (ii) to perform its obligations under Clauses 7
and/or 10.

 

6.2                                        In the event the Purchaser has not,
or has not fully, complied with its obligations to pay the Deficit pursuant to
Clause 4.5(b), the Sellers and the Purchaser shall inform each other, the
Company and the Parent thereof in writing by way of a notice stating the Deficit
(the Parent Deficit Notice). Upon receipt of the Parent Deficit Notice, the
Parent shall be obliged to pay the Deficit to the Sellers within fifteen (15)
Business Days thereafter. In the event the Parent defaults on its obligation to
(fully) pay the Deficit, the Sellers shall be entitled to request the Company to
issue to the Sellers on a pro rata basis a certain number of Ordinary Shares A,
at a price per Ordinary Share A equal to the nominal value, which shall cause a
dilution in the percentage of Ordinary Shares held by the Purchaser (the Deficit
Shares). The percentage by which Purchaser’s Ordinary Shares are diluted (the
Purchaser Dilution Percentage) shall represent the differential between
Purchaser’s and Sellers’ new respective percentage ownership of Ordinary Shares.
The Purchaser Dilution Percentage and the number of Deficit Shares to be issued
to Sellers shall be determined in accordance with the formulae and examples as
set out below and as further set out in Annex 6.2:

 

Purchaser Dilution Percentage = (Deficit / EUR 25,000,000) x 100%

 

For example, if the Deficit is equal to an amount of EUR 1,000,000, the
Purchaser Dilution Percentage shall be: EUR 1,000,000 / EUR 25,000,000 x 100% =
4%. The Sellers shall be entitled to a number of Deficit Shares to increase
their percentage Ordinary Shares to 52%, and

 

13

--------------------------------------------------------------------------------


 

Purchaser’s percentage of Ordinary Shares thus will be diluted to 48%,
reflecting a 4% differential.

 

After having calculated the Purchaser Dilution Percentage, the number of Deficit
Shares to be issued to the Sellers on a pro rata basis and the new number of
Ordinary Shares outstanding shall be determined in accordance with the formulae
as set out in Annex 6.2 and as explained in the below example:

 

For example, if the Purchaser Dilution Percentage is 4%, a number of Deficit
Shares shall be issued to Sellers in order to dilute Purchaser’s percentage of
Ordinary Shares down to 48%. Purchaser’s number of Ordinary Shares, i.e.
880,000, does not change, so the Company must issue a number of shares such that
880,000 Ordinary Shares will equate to 48% of the total number of outstanding
Ordinary Shares, or 1,833,333 Ordinary Shares. From the new number of total
Ordinary Shares (1,833,333), the Sellers’ new number of Ordinary Shares
(953,333) and number of Deficit Shares to be issued (73,333) can be calculated.

 

The Sellers and the Purchaser hereby agree to use all their voting and other
rights to procure that the Company shall issue to the Sellers the Deficit Shares
as referred to in this Clause 6.2.

 

6.3                                        In the event Deficit Shares have been
issued, such Deficit shall not accrue any interest except in the event such
Deficit Shares are being repurchased by the Company pursuant to Clauses 4.7
and/or 6.4 in which event interest shall accrue in accordance with the
provisions of Clauses 4.9.

 

6.4                                        Within a one (1) year period from the
date of the issuance of any Deficit Shares, the Purchaser shall be entitled to
procure that the Company shall repurchase a number of Ordinary Shares A from the
Sellers (on a pro rata basis) without any consideration being due equal to such
number of Ordinary Shares A that is required for the Purchaser to hold fifty per
cent. (50%) of the Ordinary Shares against payment by the Purchaser to the
Sellers of an amount equal to the amount of the Deficit in relation to which
such Deficit Shares have been issued including any interest accrued thereon in
accordance with Clause 4.9. For the avoidance of doubt, an Excess Payment in the
subsequent year may be used to procure that the Company repurchases any Ordinary
Shares A, all in accordance with Clause 4.7.

 

Each of the Parties hereby undertakes to provide all necessary cooperation for
the repurchasing of Ordinary Shares A by the Company from the Sellers in
accordance with the provisions of Clauses 4.7 and 6.4.

 

6.5                                        In the event the Purchaser is in
default with its financial obligations pursuant to Clauses 7 and/or 10, the
Sellers and the Purchaser shall inform each other and the Company thereof in
writing by way of a notice stating the deficit (the Put Deficit, being an amount
equal to the remainder of any amounts still outstanding as a result of the
Purchaser not having complied in full with its obligations pursuant to Clauses 7
and/or 10). The procedure contained in Clauses 4.7, 6.2 and 6.4 shall apply
mutatis mutandis to the Put Deficit.

 

14

--------------------------------------------------------------------------------


 

7                                                  PURCHASE AND SALE PUT
CONSIDERATION SHARES

 

7.1.1                              CS Put Option

 

The Parties hereby agree that the Sellers shall have the right, but not the
obligation, to oblige the Purchaser to acquire up to a certain number of
Consideration Shares, which number shall be equal to 1,800,000 (one million
eight hundred thousand) minus the number of CS Call Option Shares (if any), at
the CS Put Option Price (the CS Put Option), subject to the terms and conditions
as set out in this Clause 7.

 

7.1.2                              CS Put Option Period

 

7.1.2.1                    The Sellers may exercise the CS Put Option, subject
to the terms and conditions as set out in this Clause 7, at any time in the
period starting on the date that is twelve (12) months after Completion and
ending on the date that is thirteen (13) months after Completion (the CS Put
Option Period). For the avoidance of doubt, the CS Put Option terminates if not
exercised by the date that is thirteen (13) months after Completion.

 

7.1.2.2                    The CS Put Option may be exercised by the Sellers,
subject to the terms and conditions as set out in this Clause 7, by sending the
Purchaser a notice within the CS Put Option Period confirming the exercise of
the CS Put Option and stating the number of Consideration Shares it wishes the
Purchaser to acquire (such number of shares the CS Put Option Shares, and such
notice the CS Put Option Notice). The CS Put Option may be exercised only once.

 

7.1.3                              Price per Put Consideration Share

 

7.1.3.1                    Parties acknowledge and agree that the purchase price
per CS Put Option Share shall be equal to an amount of USD 5.56 (in words: five
United States Dollars and fifty six United States Dollar cents) per
Consideration Share (the CS Put Option Price).

 

7.1.3.2                    In the event the Sellers exercise the CS Put Option
and to the extent the Consideration Share Market Price is lower than USD 5.56
(in words: five United States Dollars and fifty six United States Dollar cents)
the Purchaser shall be entitled to require the Sellers to sell the CS Put Option
Shares on the Stock Market against a price at which the CS Put Option Shares are
traded on the Stock Market on the date(s) of such sale (the Consideration Share
Market Price). In such event, within forty-five (45) Business Days after receipt
of the CS Put Option Notice, the Purchaser shall be obliged to pay to the
Sellers the difference between the aggregate Consideration Share Market Price at
which the CS Put Option Shares have been sold by the Sellers on the Stock
Market, which aggregate Consideration Share Market Price actually received by
the Sellers shall be sufficiently evidenced in writing by the Sellers to the
Purchaser, and an amount equal to USD 5.56 (in words: five United States Dollars
and fifty six United States Dollar cents) per Consideration Share multiplied by
the number of CS Put Option Shares which were sold on the Stock Market in
accordance with this Clause 7.1.3.2.

 

15

--------------------------------------------------------------------------------


 

7.1.4                              Put Option Mechanism

 

7.1.5                              In the event the Sellers exercise the CS Put
Option and to the extent the CS Put Option Shares are not sold on the market in
accordance with Clause 7.1.3.2, the Purchaser shall be obliged to purchase and
accept from the Sellers and the Sellers shall be obliged to sell and transfer
the CS Put Option Shares to the Purchaser at a price per Consideration Share
equal to the CS Put Option Price within forty-five (45) Business Days after
receipt of the CS Put Option Notice, subject to the terms and conditions of this
Agreement.

 

8                                                  CALL OPTION: CONSIDERATION
SHARES

 

8.1.1                              Call Option Consideration Shares

 

The Parties hereby agree that the Purchaser shall have the right, but not the
obligation, to oblige the Sellers to sell to it up to 1,000,000 (one million)
Consideration Shares against the CS Call Option Price (such call option, the CS
Call Option), subject to the terms and conditions as set out in this Clause 8.

 

8.1.2                              CS Call Option Period

 

8.1.2.1                    The Purchaser may exercise the CS Call Option,
subject to the terms and conditions as set out in this Clause 8, at any time in
the period starting upon Completion and ending on the date that is six
(6) months after Completion (the CS Call Option Period). For the avoidance of
doubt, the CS Call Option terminates if not exercised by the date that is six
(6) months after Completion.

 

8.1.2.2                    The CS Call Option may be exercised by the Purchaser,
subject to the terms and conditions as set out in this Clause 8, by sending the
Sellers a notice within the CS Call Option Period confirming the exercise of the
CS Call Option and stating the number of Consideration Shares the Purchaser
wishes to acquire (such number of shares the CS Call Option Shares, and such
notice the CS Call Option Notice). The CS Call Option may be exercised only
once.

 

8.1.3                              Price per CS Call Option Share

 

8.1.3.1                    Parties acknowledge and agree that the purchase price
per CS Call Option Share shall be equal to an amount of USD 7.50 (in words:
seven United States Dollars and fifty United States Dollar cents) per
Consideration Share (the CS Call Option Price).

 

8.1.4                              CS Call Option Mechanism

 

8.1.4.1                    In the event the Purchaser exercises the CS Call
Option, the Purchaser shall be obliged to purchase and accept from the Sellers
and the Sellers shall be obliged to sell and transfer the CS Call Option Shares
to the Purchaser at a price per Consideration Share equal to the CS Call Option
Price within forty-five (45) Business Days after receipt of the CS Call Option
Notice, subject to the terms and conditions of this Agreement.

 

16

--------------------------------------------------------------------------------


 

9                                                  RIGHT OF FIRST REFUSAL
CONSIDERATION SHARES

 

9.1.1                              In the event the Sellers, subject to the
provisions of Clause 23, wish to sell up to one hundred per cent. (100%) of the
Consideration Shares held by them on the Stock Market, at any time in the period
starting on the date that is six (6) months after Completion and ending on the
date that is twelve (12) months after Completion (the CS Offer Period), the
Sellers are obliged to give written notice to the Purchaser of such intention
and the number of Consideration Shares they intend to sell (such number of
Consideration Shares the, CS Offer Shares and such notice, the CS Offer Notice).

 

9.1.2                              The Parties hereby agree that the Purchaser
upon receipt of the CS Offer Notice shall have the right, but not the
obligation, to oblige the Sellers to sell the CS Offer Shares to the Purchaser
against the CS Offer Price (such right , the CS ROFR), subject to the terms and
conditions as set out in this Clause 9. For the avoidance of doubt, the CS ROFR
terminates if not exercised within the CS Offer Period.

 

9.1.3                              The Purchaser shall have the right, but not
the obligation, to acquire the CS Offer Shares from the Sellers, within ten
(10) Business Days of receipt of the CS Offer Notice by giving written notice
thereof to the Sellers, at a price per CS Offer Share equal to the volume
weighted average share price at the closing of trade of the Parent Common Stock
on the Stock Market on the date of the CS Offer Notice (the CS Offer Price).
Within ten (10) Business Days upon receipt of such notice by the Sellers, the
Purchaser shall be obliged to purchase and accept from the Sellers and the
Sellers shall be obliged to sell and transfer the CS Offer Shares against the CS
Offer Price.

 

10                                           PURCHASE AND SALE PUT SHARES

 

10.1                                 Put Option

 

10.1.1                       The Parties hereby agree that the Sellers shall
have the right, but not the obligation, to oblige the Purchaser to acquire all
the Put Shares against the Put Purchase Price as set out in Clause 10.2.1 (the
Put Option).

 

10.1.2                       In the event the Sellers exercise the Put Option,
the Purchaser shall be obliged to purchase and accept from the Sellers and the
Sellers shall be obliged to sell and transfer the Put Shares to the Purchaser at
the Put Purchase Price within forty-five (45) Business Days after receipt of the
Put Notice, subject to the terms and conditions of this Agreement, including the
Sellers’ Warranties as set out in Annex 13.1.

 

10.2                                 Period and formula

 

10.2.1                      The Sellers may exercise the Put Option (i) in the
event of a change of Control in the Parent (for the avoidance of doubt, the
Sellers are not entitled to exercise the Put Option in the event that Mr. R.
Sillerman and/or any entities Controlled by him acquire Control over the
Parent), subject to the terms and conditions of Clause 10.2.4, and (ii) at any
time in the period which starts at the date that the 2019 Accounts have been
adopted by the general meeting of shareholders of the Company and which ends one
month thereafter (the Put Option Period).

 

17

--------------------------------------------------------------------------------


 

10.2.2                       In the event that the Sellers exercise the Put
Option during the Put Option Period the Put Purchase Price shall be calculated
as follows:

 

(6.2 * 2019 EBITDA) * x, whereby

 

x means Put Shares divided by Ordinary Shares

 

10.2.3                       In the event that the Sellers exercise the Put
Option pursuant to a change of Control in the Parent, subject to the terms and
conditions of Clause 10.2.4, (for the avoidance of doubt, the Sellers are not
entitled to exercise the Put Option in the event that Mr. R. Sillerman and/or
any entities Controlled by him acquire Control over the Parent), the purchase
price for the Put Shares (the Put Purchase Price) shall unless otherwise agreed
upon in writing between the Parties, be calculated as follows:(x * LTM EBITDA) *
y, whereby:

 

x means the higher of 6.2 and the multiple used in calculating the purchase
price in the context of the relevant change of Control in the Parent (for the
avoidance of doubt, the Sellers are not entitled to exercise the Put Option in
the event that Mr. R. Sillerman and/or any entities Controlled by him acquire
Control over the Parent); and

 

y means Put Shares divided by Ordinary Shares

 

10.2.4                       In the event of an envisaged change of Control in
the Parent the Purchaser shall give the Sellers at least twenty (20) Business
Days prior written notice thereof. Within twenty (20) Business Days upon receipt
of such written notice the Sellers may exercise the Put Option, subject to the
change of Control in the Parent actually having occurred, by sending the
Purchaser a written notice confirming the exercise of the Put Option (the Put
Notice).

 

10.2.5                       In the event the Sellers wish to exercise the Put
Option during the Put Option Period (other than in relation to a Change of
Control in the Parent), the Sellers may exercise the Put Option by sending the
Purchaser the Put Notice.

 

10.2.6                       The Put Option may be exercised only once and in
full.

 

10.2.7                       For the avoidance of doubt, the provisions of this
Clause 10, to the extent they relate to a change of Control in the Parent, shall
survive in the event that Mr. R. Sillerman and/or any entities Controlled by him
acquire Control over the Parent.

 

11                                           LEAKAGE AND ADDITIONAL LEAKAGE

 

11.1                                 Leakage

 

11.1.1                       The Sellers warrant and undertake to the Purchaser
that since the Effective Date up to and including the Completion Date there
neither has been nor will be any Leakage.

 

18

--------------------------------------------------------------------------------


 

11.1.2                       In the event of any breach of Clause 11.1.1 the
Sellers shall compensate the Purchaser, on a euro for euro basis, the Total
Leakage Amount in accordance with the provisions of Clause 25.3.

 

11.2                                 Leakage Notice

 

11.2.1                       The Sellers shall notify the Purchaser in writing
(the Leakage Notice) of the Leakage Amount in relation to the period prior to
Completion no later than 90 days after Completion.

 

11.3                                 Procedure for Additional Leakage

 

11.3.1                       If the Purchaser identifies any Additional Leakage
within twelve (12) months after Completion, then the Purchaser shall at any time
be entitled to deliver within this twelve (12) months period, a written notice
to the Sellers, setting out any such Additional Leakage identified together with
reasonable evidence thereof and, to the extent reasonably possible, a
calculation of the Leakage Amount relating to such additional Leakage (the
Additional Leakage Amount).

 

11.3.2                       If the Sellers and the Purchaser do not agree on
the Additional Leakage Amount within twenty (20) Business Days of receipt of the
written notice from the Purchaser by the Sellers, as referred to in Clause
11.3.1, then the Additional Leakage Amount shall be determined by the Expert and
the Lawyer in accordance with the provisions of Clause 11.3.3 and 11.3.4.

 

11.3.3                       If the Sellers and Purchaser fail so to agree
within the said twenty (20) Business Days period, either the Sellers or the
Purchaser may refer any dispute for resolution to an Expert. The Expert shall be
instructed to render its opinion as soon as practicable and in any event within
twenty (20) Business Days after the date of the engagement letter pursuant to
which the Expert is formally instructed to render its opinion. At the reasonable
request of the Sellers and/or the Purchaser, the Expert shall appoint on behalf
of the Parties a lawyer of a reputable Dutch law firm, or a similar person who
has the legal background and experience (Lawyer) to decide on a dispute as
referred herein, as an expert (bindend adviseur) to decide only on the following
legal matters in connection with the determination of the Additional Leakage
Amount in accordance with this Clause: (i) the explanation of the intention of
the Parties when entering into this Agreement and/or (ii) the explanation of
(certain provisions and/or definitions of) this Agreement. As from such
appointment, the Expert and the Lawyer shall jointly render their decision,
provided however that the Lawyer will only decide on the legal matters and the
Expert will decide on the financial and accounting matters.

 

11.3.4                       In making its determination the Expert and the
Lawyer, if appointed, shall act as an expert and not as an arbitrator and the
decision of the Expert and the Lawyer, if appointed, shall (in the absence of
manifest error) be final and binding on the Parties (bindend advies). The
expenses of the Expert and the Lawyer, if appointed, shall be borne by one or
more of the Sellers and Purchaser in such equitable proportions as the Expert
shall direct, taking into account the amount in dispute, the character of the
dispute and the prevailing party in the dispute.

 

19

--------------------------------------------------------------------------------


 

12                                           COMPLETION

 

12.1                                 Date and Place

 

Subject to the terms and conditions of this Agreement, completion of the actions
as set out in this Clause 12 shall be referred to as Completion and shall take
place on the Completion Date at the offices of Loyens & Loeff N.V. at Fred.
Roeskestraat 100, 1076 ED Amsterdam, the Netherlands.

 

12.2                                 Payment of the Consideration Payment

 

The Purchaser shall procure that the Consideration Payment shall have been paid
in cash, in immediately available funds and with value on the Completion Date,
by or on behalf of the Purchaser by wire transfer to the Notary Account under
the reference “Alda Consideration Payment 70096150” by no later than 10h00 on
the Completion Date. Such amount shall be held by the Notary in the Notary
Account for and on behalf of the Purchaser, until the Deed of Transfer has been
duly executed, and for and on behalf of the Sellers immediately following such
execution of the Deed of Transfer.

 

12.3                                 Completion Actions

 

On the Completion Date but after the payment of the Consideration Payment in
accordance with Clause 12.2, the following actions will be taken, each such
action being conditional upon all actions having occurred in the sequence set
out below:

 

Prior to Completion:

 

(a)                       the Sellers shall deliver evidence that the capital
structure of the Company has been amended, inter alia by amending the Articles
of Association in the agreed form attached hereto as Annex 12.3;

 

(b)                       the Sellers shall deliver to SFX an estimated balance
sheet as per the Completion Date;

 

(c)                        the Sellers shall deliver to the Notary the
shareholders register of the Company which reflects the Sellers as the owner of
the Shares without any Encumbrances;

 

(d)                       the Sellers shall deliver to the Purchaser the written
resignation of the sole member of the management board of the Company from its
office as a member of the management board, with effect as of immediately after
Completion in acknowledging that it relinquishes any rights that it may have
under any contract of employment with the Company or under any statutory
provision including any right to damages for wrongful dismissal, redundancy
payment or compensation for loss of office or unfair dismissal;

 

(e)                        the Sellers shall pass a written shareholders’
resolution of the Company (i) accepting the resignation of and giving full
discharge (décharge) to the resigning management board member and
(ii) appointing Mr A. Hardenberg and

 

20

--------------------------------------------------------------------------------


 

Mr D. Lewis as members of the management board of the Company all with effect as
of immediately after Completion;

 

(f)                         the Sellers shall deliver to the Purchaser a written
statement that, with effect as of Completion (i) all indebtedness owed to any of
the Group Companies by either any of the Sellers or any Related Person of the
Sellers, as applicable and (ii) all indebtedness owed by any of the Group
Companies to either any of the Sellers or any Related Person of the Sellers, as
applicable, has been fully paid, except with regard to any (x) indebtedness owed
to or by David Lewis Production B.V. and/or its affiliates in the ordinary
course of business, (y) indebtedness up to a total amount of EUR 25,000 (in
words: twenty-five thousand euro) per Seller and / or (z) indebtedness as
expressly provided otherwise in this Agreement;

 

(g)                        the Sellers shall deliver to the Notary powers of
attorney duly executed on behalf of each of the Sellers and the Company,
respectively, and the Purchaser shall deliver to the Notary a power of attorney
duly executed on behalf of the Purchaser, authorized its representative to
attend to and to execute the Deed of Transfer;

 

(h)                       the Sellers shall deliver to the Purchaser the
executed copies of the Management Agreements;

 

(i)                           the Sellers shall deliver to the Purchaser the
Disclosure Letter;

 

(j)                          the Sellers shall deliver to the Purchaser a
written confirmation that Dennis de Bruin and Pierre Bonenkamp have entered into
an addendum to their employment agreement after Completion, including proper
intellectual property-, non-solicitation and relationship clauses;

 

(k)                       the Sellers shall provide the Purchaser with a draft
budget for the financial year 2015; and

 

(l)                           the general meeting of shareholders of each of the
Sellers has approved the Transaction;

 

At Completion:

 

(m)                   the Parties shall enter into the Shareholders’ Agreement;

 

(n)                       the Shares shall be transferred by the Sellers to the
Purchaser by means of the execution of the Deed of Transfer;

 

(o)                       the Sellers and the Parent shall enter into the
Lock-Up Agreement; and

 

(p)                       the Purchaser shall procure that the Parent shall
issue the Consideration Shares to the Sellers and shall deliver to the Sellers
one or more stock certificates representing the Consideration Shares;

 

21

--------------------------------------------------------------------------------


 

Immediately following Completion:

 

(q)                       the Notary shall hold the Consideration Payment for
and on behalf of the Sellers and shall transfer the Consideration Payment to the
Sellers’ Account in accordance with the instructions of the Sellers;

 

(r)                         the Purchaser and the Sellers shall pass a written
shareholders’ resolution of the Company to grant the management board of the
Company the authority to issue Deficit Shares in accordance with Clause 6.2;

 

(s)                         the Purchaser and the Sellers shall pass a written
shareholders’ resolution of the Company to appoint Mr Willem Bosman, Mr Richard
Rosenstein and Mr Ritty van Straalen as members of the supervisory board of the
Company with effect as of immediately after Completion; and

 

(t)                         the Parties shall execute all other documents and
instruments necessary to complete the Transaction.

 

Payment of the Consideration Payment in accordance with Clause 12.2 and issuance
of the Consideration Shares in accordance with Clause 12.3(p) shall discharge
the Purchaser in respect of the payment of the Initial Purchase Price.

 

13                                           WARRANTIES

 

13.1                                 Sellers’ Warranties

 

Each of the Sellers hereby represents and warrants to the Purchaser that, except
as (i) Fairly Disclosed in the Disclosed Information, and/or (ii) specifically
and unambiguously disclosed in the Disclosure Letter, each of the warranties
included in Annex 13.1 (the Sellers’ Warranties) is true and not misleading on
the Completion Date.

 

13.2                                 Sellers’ knowledge

 

Any statement in this Agreement which refers to the knowledge, information,
belief or awareness of the Sellers — including the expressions ‘to the Sellers’
best knowledge’ and ‘known to the Sellers’ and/or any similar expression —,
shall be deemed to comprise such knowledge, information or awareness that any of
the Sellers and/or the board of managing directors (bestuur) of the Sellers, if
any, actually (feitelijk) have, or are deemed to have after having made
reasonable and detailed inquiries with the board of managing directors and the
relevant Employees of the Group Companies and Sellers. For the avoidance of
doubt: the actual or deemed knowledge of any of the Sellers is also attributed
in full to the other Seller irrespective of whether the other Seller did have
actual or deemed knowledge.

 

13.3                                 Each Sellers’ Warranty separate

 

Each of the Sellers’ Warranties shall be construed as a separate warranty and
shall not be limited or restricted, whether expressly or by reference to or
inference from the terms of any other Sellers’ Warranties or by any other
provision of this Agreement and where a fact or circumstance would entitle the
Purchaser to make a claim in respect of more than one Sellers’ Warranty or both
a Sellers’ Warranty and an indemnity set out

 

22

--------------------------------------------------------------------------------


 

in Clause 16 or 17, it shall be the sole discretion of the Purchaser to
determine the provisions under which it makes a claim.

 

13.4                                 Disclosure

 

Disclosures against any of the Sellers’ Warranties shall only be deemed
disclosures against any other Sellers’ Warranty if the Purchaser should be
reasonably aware that such disclosure also relates to such other Sellers’
Warranty.

 

13.5                                 Due Diligence Investigation

 

The Purchaser acknowledges and agrees that:

 

(a)                       it has performed, with the assistance of professional
advisers, a due diligence investigation with respect to the financial, legal,
operational, commercial, IP and tax aspects of the Company during the period 25
February 2014 until 12 March 2014 and from 7 July 2014 until 5 August 2014 on
the basis of the information provided by the Sellers and certain of their
advisers (the Due Diligence Investigation); and

 

(b)                       for the purposes of the Due Diligence Investigation
the Purchaser has had (and its advisers have had) sufficient opportunity to
review any and all information made available to the Purchaser and its advisers,
by having had, amongst others, (i) access to the Data Room for the purposes of
reviewing information about the financial, legal, operational, commercial, IP
and tax aspects of the Company provided in the Data Room prepared by the
Sellers, (ii) the opportunity to submit questions to and receive answers from
the Sellers on any matter that it deemed proper and necessary and inter alia on
the basis hereof the Purchaser has decided to enter into this Agreement.

 

13.6                                 Purchaser’s Warranties

 

The Purchaser hereby warrants to the Sellers that each of the statements
included in Annex 13.6 is true and not misleading on the Completion Date (the
Purchaser’s Warranties).

 

14                                           BREACH

 

14.1                                 Breach by any of the Sellers

 

14.1.1                       Subject to the provisions of Clause 15, in the
event of a Warranty Breach, the Sellers shall be liable and compensate the
relevant Group Company or, at the request of the Purchaser, the Purchaser for
the Damages suffered by the Purchaser and/or any of its Affiliates (inclusive
the Group Companies after Completion) resulting from in connection with, or
attributable to such Warranty Breach. In the event of a breach of any of the
Warranties referred to in Paragraph 4 (Shares; Subsidiary Shares) of Annex 13.1,
the Purchaser shall be entitled to claim specific performance instead of
compensation for Damages. Damages shall be paid by the Sellers to the Company
save for in the event the Damages are suffered at the level of the Purchaser
only in which event the Damages shall be paid to the Purchaser.

 

23

--------------------------------------------------------------------------------


 

14.2                                 Notification of claims

 

The Purchaser shall as soon as reasonable possible after being notified or
becoming aware of any fact, circumstance or event which has led or may lead to a
breach of any of the Seller’s Warranties (a Warranty Breach), inform the Sellers
thereof in writing stating, to the extent reasonably possible, the facts,
circumstances or events that have led or may lead to a Warranty Breach and a
reasonable estimate of the Damages suffered or reasonably expected to be
suffered. Such a notification given within such period shall be considered a
notification within the meaning of article 7:23(1) DCC.

 

14.3                                 Third party claims

 

14.3.1                       Subject to Clause 19.1, the Purchaser or the
Company shall give written notice to the Sellers of claims of any third party
resulting in or relating to a Warranty Breach as soon as possible after becoming
aware thereof. The Parties shall consult with each other on the course of action
to be taken in respect of such claim. The Sellers and Purchaser shall procure
that the Company shall take the action (or refrain from taking action) so agreed
between the Parties. If the Parties do not agree on the course of action to be
taken, the Purchaser shall, at its sole discretion, be entitled to take, or
procure that the relevant Group Company takes, any action necessary to defend
the third party claim, and to avoid, dispute, defend, appeal, compromise or
settle the claim in any manner that the Purchaser deems appropriate. The
Purchaser shall use reasonable endeavours to strike a fair balance between the
interests of the Sellers, the Purchaser and the Group Companies.

 

14.3.2                       The Parties will cooperate with each other in
dealing with any third party claim and will allow each other access to all
relevant books and records during normal business hours and at the place where
the same are normally kept, with full right to make copies thereof or take
extracts there from. Such books and records shall be subject to a duty of
confidentiality except for disclosure necessary for resolving such third party
claim or otherwise required by Applicable Laws or stock exchange rules.

 

14.4                                 Claim related documents

 

Each of the Sellers shall maintain and shall procure that each of its Affiliates
shall maintain, post Completion, in good order all relevant documents, data and
information relating to (i) any Warranty Breach or possible Warranty Breach, and
(ii) any of the indemnities set out in Clause 16 and 17.

 

15                                           LIMITATION OF LIABILITY

 

15.1                                 Maximum liability

 

15.1.1                       Except as provided for in Clause 15.3, the total
liability of the Sellers in respect of a Warranty Breach shall not exceed an
amount equal to EUR 10,000,000 (in words: ten million euros).

 

15.1.2                       Except as provided in Clause 10 and Clause 21 the
overall liability of the Sellers under the Agreement shall in no event exceed an
amount equal to the Consideration

 

24

--------------------------------------------------------------------------------


 

Payment plus the Preferred Payment and the value of the Consideration Shares
calculated in accordance with Clause 25.4.1.

 

15.2                                 Minimum (aggregate) claims

 

Except as provided for in paragraph (b) below the Sellers shall not be liable in
respect of a Warranty Breach:

 

(a)                       unless the amount of Damages with respect to any
single claim or series of related claims exceeds EUR 75,000 (in words:
seventy-five thousand euro); and

 

(b)                       unless the amount of Damages with respect to all
claims payable as referred to in paragraph (a) above exceeds EUR 225,000 (in
words: two hundred twenty-five thousand euro), in which case the full amount
shall be payable and not merely the excess.

 

15.3                                 No limitation of Sellers’ liability

 

15.3.1                       The Parties agree that the limitations set out in
Clause 15.1.1 and 15.2 shall not apply in respect of claims for Damages
resulting from, in connection with or attributable to:

 

(a)                       a Warranty Breach in respect of paragraph 1 (General),
paragraph 2 (Group Companies), paragraph 4 (Shares; Subsidiary Shares) and
paragraph 10 (Taxes) contained in Annex 13.1;

 

(a)                       an indemnity under Clause 16 and/or 17;

 

(b)                       any breach in relation to Clause 11; and

 

(c)                        fraudulent conduct of any of the Sellers or any of
their Representatives.

 

15.4                                 Time limitation

 

15.4.1                       The liability of the Sellers in respect of a
Warranty Breach shall continue:

 

(a)                       until the lapse of the statutory time limit period
applicable for giving notification with respect to the Sellers’ Warranties in
paragraph 1 (General), paragraph 2 (Group Companies) and paragraph 4 (Shares;
Subsidiary Shares) contained in Annex 13.1;

 

(b)                       until the date that is sixty (60) Business Days after
the last day on which a Tax Authority can claim the underlying Tax from the
Group Companies with respect to the Sellers’ Warranties in paragraph 10 (Taxes)
contained in Annex 13.1; and

 

(c)                        until eighteen (18) months as of the Completion Date
with respect to all other claims for a Warranty Breach.

 

The above shall apply instead of section 7:23(2) of the DCC.

 

25

--------------------------------------------------------------------------------


 

15.5                                 Reduction of liability

 

In calculating the liability of the Sellers in respect of any Warranty Breach,
such liability shall be reduced by:

 

(a)                       any amount recovered or reasonably certain to be
recovered from any third parties including insurers in respect of such claim or
the event or circumstance giving rise to such claim;

 

(b)                       the amount of any provision in the Final Interim
Accounts specifically allocated to the event or circumstance giving rise to the
claim; or

 

(c)                        any amount of Tax saving or refund actually enjoyed
or received or reasonably certain to be enjoyed or received by the Purchaser
and/or any of the Group Companies related to the event or circumstance giving
rise to such claim.

 

15.6                                 Exclusions

 

The Sellers shall not be liable in respect of a Warranty Breach if and to the
extent that it arises from a liability or obligation on the part of the Company
and/or any of the Group Companies:

 

(a)                       if there had been no Warranty Breach but for any
change in applicable legislation coming into effect after the Completion Date;

 

(b)                       which would not have arisen but for a change after the
Completion Date in the accounting bases on which the Company and/or any of the
Group Companies values its Assets or a change in the tax structure or corporate
structure of the Group, or a wilful change in the conduct of business;

 

(c)                        which arises as a result of any change after the
Completion Date of the date to which the Group makes up its statutory accounts
or in the bases, methods or policies of accounting of the Group other than a
change which is reported by the auditors of the Group to be necessary in their
opinion because such bases, methods or policies of accounting as at the
Completion Date are not in accordance with any published accounting practice or
principle then current;

 

(d)                       if the Purchaser is aware of the Warranty Breach at
the Completion Date.

 

15.7                                 Mitigation

 

15.7.1                       Nothing in this Agreement shall be deemed to
relieve the Purchaser from any duty under applicable law to mitigate any loss or
damage incurred by it as a result of any Warranty Breach, after Completion.

 

15.7.2                       The Purchaser shall procure that all reasonable
steps are taken and all reasonable assistance is given that is required to
comply with Purchaser’s duty under applicable law to avoid or mitigate any loss
or damage incurred by it as a result of any Warranty Breach, after Completion.

 

26

--------------------------------------------------------------------------------


 

15.8                                 No double recovery

 

15.8.1                       The Purchaser shall not be entitled to recover
Damages from any Seller in relation to a Warranty Breach and / or specific
indemnity more than once in respect of any one matter even if more than one
Sellers’ Warranty and / or specific indemnity is breached.

 

15.8.2                       The Purchaser shall not be entitled to recover
Damages from any Seller in relation to a Warranty Breach with respect to the
Interim Accounts, as set out in clause 6.3 up through and including 6.6 of Annex
13, in the event and to the extent that such Damages have been taken into
account in calculating the adjustment of the Base Purchase Price, in accordance
with terms and conditions as set out in Clause 3.3.

 

16                                           SPECIFIC INDEMNITIES

 

16.1                                 Each of the Sellers shall indemnify
(vrijwaren) and hold harmless the Purchaser, or at the direction of the
Purchaser, the Affiliates of the Purchaser (which includes the Group Companies
after Completion — the Purchaser and its Affiliates including the Group
Companies after Completion herein collectively also referred to as the Purchaser
Indemnified Parties) from, and shall compensate the Purchaser and the Purchaser
Indemnified Parties for, any Damages incurred by any of the Purchaser
Indemnified Parties as a result of, in connection with or attributable to:

 

(a)                       any claim regarding the employment or the employment
relationship with Employees, directors or officers of the Group Companies
relating to the period prior to Completion, to the extent the facts and
circumstances on which such claim is based occurred prior to the Completion
Date;

 

(b)                       any compensation claims raised by contracting parties
to agreements of the Group Companies concluded prior to the Completion Date as a
result or in connection with the termination of the respective agreements prior
to or after the Completion Date;

 

(c)                        any claim as a result of or in connection with any
environmental and zoning matters and the absence of the necessary
permits/dispensations, to the extent the facts and circumstances on which such
claim is based occurred prior to the Completion Date;

 

(d)                       any claim as a result of or in connection with the
lease agreement regarding the object ‘De Piloot’ as entered into by and between
Beleggingsmaatschappij Transvaal B.V. as lessor and ALDA Events B.V. and David
Lewis Productions B.V. as lessees to the extent the facts and circumstances on
which such claim is based occurred prior to the Completion Date;

 

(e)                        any claim as a result of or in connection with the
lease agreement entered into by and between Jaarbeurs Utrecht B.V. as lessor and
ALDA Events B.V. as lessee for the 2014 and 2015 editions of the event A State
of Trance to the extent the facts and circumstances on which such claim is based
occurred prior to the Completion Date;

 

(f)                         any and all costs and/or claims (both from a civil
law and a tax perspective) either arising prior to Completion or post Completion
in connection with or as a

 

27

--------------------------------------------------------------------------------


 

result of the Group Companies making use of the services of any self-employed
services providers (ZZP-ers/opdrachtnemers) prior to Completion;

 

(g)                        any claims, costs and expenses as a result of or in
connection with any non-fulfilled pension obligations;

 

(h)                       any claim in connection with or as a result of a
mandatory participation in the pension scheme of an industry wide pension fund
by the Group Companies; and

 

(i)                           any claim, other than a claim regarding the right
to purchase the shares of Kingsland Festival B.V. against market value, from
(Affiliates of) the other shareholders of Kingsland Festival B.V. as a result of
or in connection with any rights they may have with respect to a change of
control in relation to the Company;

 

None of the limitations of liability of the Sellers (whether in amount, in terms
of claim period or by way of reduction of liability) as set out in Clause 15,
except for Clause 15.1.2, 15.7 and 15.8 shall apply to liability of the Sellers
pursuant to the indemnities set out in Clauses 16 and 17.

 

17                                           TAX INDEMNITY

 

17.1                                 Tax Indemnity

 

Each of the Sellers shall be responsible for, shall pay or cause to be paid, and
shall, on a euro-for-euro basis without applying any multiplier, indemnify
(vrijwaren) and hold harmless the Purchaser Indemnified Parties and their
respective directors, officers, employees from, and shall compensate the
Purchaser Indemnified Parties for, and will pay to the Purchaser Indemnified
Parties, the amount of any Tax Liability arising directly or indirectly from or
in connection with any of the Group Companies (or any of their predecessors)
relating to:

 

(a)                       the period up to and including Completion;

 

(b)                       any Event occurring on or prior to Completion;

 

(c)                        any costs or expenses, including but not limited to
(reasonable) advisor’s fees, incurred by the Purchaser or any Group Company in
connection with:

 

(i)                           any Tax Liability relating to the period up to and
including Completion or any Event occurring on or prior to Completion; or

 

(ii)                        any action taken in avoiding, resisting or settling
any such Tax Liability or taking any action under this Agreement;

 

(d)                       any breach of the Sellers’ Warranties in paragraph 10
(Taxes) contained in Annex 13.1; and

 

(e)                        the consolidated, combined or unitary group of which
any of the Group Companies (or any of their predecessors) is or was a member on
or prior to

 

28

--------------------------------------------------------------------------------


 

Completion, including, for the avoidance of doubt: (i) any claims under the 1990
Dutch Tax Collection Act (Invorderingswet 1990), and (ii) other liabilities that
would not have arisen but for the relationship of any of the Group Companies
with the Sellers’ Group, on or at any time prior to Completion;

 

(f)                         any correction imposed by any Tax Authority to the
transfer prices reported by any of the Group Companies;

 

(g)                        any and all Taxes due on the basis of section 34
(recipients’ liability) and section 35 (chain liability) of the Dutch Collection
Act 1990 (Invorderingswet 1990) including any other levies, duties and other
costs, which the Purchaser is obliged to pay to any Governmental Entity.

 

(h)                       all and any claims made by the collector of direct
Taxes and indirect Taxes in the context of the chain and recipients’ liability,
as well as any recovery claims based on such liabilities by subcontractors
charged with (part of) the work; and

 

(i)                           all and any claims related to the Foreign
Nationals (Employment) Act (Wet arbeid vreemdelingen) and the Dutch Placement of
Personnel by Intermediaries Act (Wet allocatie arbeidskrachten door
intermediairs).

 

(a payment due by the Sellers pursuant to this paragraph, a Tax Indemnity
Payment).

 

17.2                                 Exclusions

 

A Tax Indemnity Payment shall not be considered due if and to the extent a
provision for the Tax Liability giving rise to the Tax Indemnity Payment was
(i) included in the Final Interim Accounts and/or (ii) made in the ordinary
course of the Business between the Effective Date and the Completion Date.

 

17.3                                 No limitation for rights against other
persons

 

The liability of the Sellers to make any payment pursuant to this Clause 17
shall not be affected by any right the Purchaser or any Group Company may have
against any other person.

 

18                                           DUE DATE FOR PAYMENT

 

18.1                                 Due date

 

The ultimate due date for any payments by the Sellers under Clause 17 shall be:

 

(a)                       in case of actual payments of Tax (or any other amount
giving rise to a Tax Indemnity Payment) as referred to in Clause 17.1: fifteen
(15) Business Days prior to the latest date on which the actual payment of the
relevant Tax or amount can be made without incurring interest and penalties in
respect thereof; and

 

(b)                       in case of a loss of Relief as referred to in Clause
17.1: thirty (30) Business Days after the Parties agree upon the amount of the
loss of Relief.

 

29

--------------------------------------------------------------------------------


 

19                                           PROCEDURES FOR TAX CLAIMS

 

19.1                                 Notification

 

The Parties shall forthwith after becoming aware of a Tax Claim or of any event
that could lead to a Tax Claim inform the Purchaser or the Sellers, as the case
may be, thereof in writing, setting forth any and all relevant details in
respect of such Tax Claim or such event. Such a notification given within such
period shall be considered a notification within the meaning of section
7:23(1) of the DCC. As soon as possible following the date of that notification
the Parties shall consult each other on the course of action to be taken.

 

19.2                                 Conditions for Sellers’ co-ordination

 

The Parties agree that the Sellers shall co-ordinate all communication with the
applicable Tax Authority under the following conditions:

 

(a)                       the Sellers shall keep the Purchaser informed of all
developments and events relating to a Tax Claim;

 

(b)                       the Sellers shall prepare and file the requisite
notifications and/or other documents (the Tax Documents) in co-operation with
the Purchaser and the Group Companies;

 

(c)                        the Sellers shall not take any positions in the Tax
Documents that could have an adverse effect on Tax position of the Purchaser
and/or the Group Companies;

 

(d)                       before making any filings of Tax Documents with any
Tax Authority, a draft of the relevant requisite Tax Document shall be submitted
by the Sellers to the Purchaser (or such advisers as it shall nominate) at least
fifteen (15) Business Days before its intended filing or submission;

 

(e)                        the Purchaser and its advisers shall in addition
hereto be given access to all information necessary to determine its accuracy;

 

(f)                         if, within ten (10) Business Days of receiving any
such draft, the Purchaser makes any comments, corrections or additions in
respect of the draft Tax Document to the Sellers those comments, corrections and
additions shall, to the extent that they are reasonable, be reflected in the
relevant Tax Document before filing hereof;

 

(g)                        despite the fact that the Sellers co-ordinates
communications with the Tax Authority, the Purchaser shall always be entitled,
but not obliged, to participate in any proceedings, meetings or other
communications that may have impact on the Tax Claim; and

 

(h)                       the Sellers shall not take positions which could have
a negative effect on the pre-Completion Tax position of the Group Companies and
shall not settle or otherwise compromise any Tax Claim relating to a
pre-Completion period with

 

30

--------------------------------------------------------------------------------


 

respect to the Group Companies without first obtaining the written consent of
the Purchaser, such consent not to be unreasonably withheld.

 

19.3                                 Purchaser to co-ordinate

 

If the Parties do not agree on the course of action to be taken in relation to a
Tax Claim, the Purchaser shall, at its sole discretion, be entitled to take, or
procure the relevant Company to take, any action necessary to defend the Tax
Claim, and to avoid, dispute, deny, defend, resist, appeal, compromise, contest
or settle the claim in any manner that the Purchaser deems appropriate. The
Purchaser shall use reasonable endeavours to strike a fair balance between the
interests of the Sellers in keeping the Tax Claim as low as possible and the
interests of the Purchaser and the Group Companies to maintain good business
relations with any Tax Authority.

 

19.4                                 Co-operation

 

The Parties will co-operate with each other in dealing with any Tax Claim and
will allow each other access to all relevant books and records during normal
business hours and at the place where the same are normally kept, with full
right to make copies thereof or take extracts therefrom. Such books and records
shall be subject to a duty of confidentiality except for disclosure necessary
for resolving such Tax Claim or otherwise required by Applicable Laws or stock
exchange rules.

 

19.5                                 Tax Audit

 

The above Clause 19.1 through 19.4 relating to a Tax Claim shall apply mutatis
mutandis to any Tax Audit.

 

20                                           LIABILITY

 

20.1                                 Each of the Sellers and the Purchaser
acknowledge and agree that any payments for Damages in relation to (i) the
indemnities set out in Clause 16 and 17 and (ii) the Sellers’ Warranties set out
Annex 13.1 and (iii) a Sellers’ Breach will be borne by the Sellers severally,
on a 50/50 basis, and not jointly.

 

20.2                                 Each of the Sellers acknowledges and agrees
that the Sellers costs and/or expenses related to or in connection with this
Agreement will be borne by the Sellers on a 50 /50 basis.

 

20.3                                 Mr D. Lewis is severally and jointly liable
(hoofdelijk aansprakelijk) for any and all obligations of Lewis and Mr A.
Hardenberg is severally and jointly liable (hoofdelijk aansprakelijk) for any
and all obligations of Hardenberg, if any, vis-à-vis the Purchaser under this
Agreement.

 

21                                           POST COMPLETION COVENANTS

 

21.1                                 No compete and non-solicitation

 

21.1.1                       Each of the Sellers, Mr D. Lewis and Mr A.
Hardenberg (together the Shareholders) covenants with the Purchaser and for the
benefit of the Group Companies that it shall

 

31

--------------------------------------------------------------------------------


 

not, for its own account or jointly with another person, directly or indirectly,
for or on behalf of any person, as principal, agent or otherwise:

 

(a)                       for a period of two (2) years after Completion, either
alone or jointly with a person, directly or indirectly, be involved in any
business, be engaged in, own, control or provide any advice or assistance to any
person that is engaged in the developing and/or organizing of music events in
the Territory; or

 

(b)                       for a period of two (2) years after Completion, either
alone or jointly with a person, directly or indirectly, induce, attempt to or
assist to induce in any manner, any customer, supplier or person otherwise doing
business with any of the Group Companies to terminate his relationship with any
of the Group Companies or take any action that may result in the impairment of
such relationship or assist or cause or attempt to assist any competitor of any
of the Group Companies in the developing and/or organizing of music events
referred to in paragraph (a) of this Clause 21.1.1; or

 

(c)                        for a period of two (2) years after Completion induce
or attempt to induce in any manner, any director or employee or any distributor
or commercial agent of any of the Group Companies and in Territory to leave the
employment of the Group Companies or of Purchaser, or employ or engage any such
person within one (1) year of the effective termination of his relationship with
any of the Group Companies, or take any action that may result in the impairment
of the relationship between such director, employee or distributor or commercial
agent and any of the Group Companies; or

 

(d)                       after Completion use or (insofar as it can reasonably
do so) allow to be used (except by the Group Companies) any trade name used by
the Group Companies at Completion or any other name intended or likely to be
confused with such a trade name.

 

For the avoidance of doubt, the following activities are excluded from the
limitations as set out in this Clause 21.1.1:

 

i.                               activities of the Shareholders for any of the
Group Companies pursuant to the Management Agreements; and/or

 

ii                               the current involvement of Mr D. Lewis in the
David Lewis Companies, provided however that Mr D. Lewis covenants with the
Company for the benefit of the Group Companies that he in person shall not
directly or indirectly perform and/or encourage to perform any of the activities
and/or actions as set out in this Clause 21.1.1 for the David Lewis Companies;

 

it being understood that (i) other than the current involvement of Mr D. Lewis
in the David Lewis Companies as set forth above, the David Lewis Companies do
not fall under the scope of this Clause 21.1.1 and (ii) the Parties, Mr D. Lewis
and Mr A. Hardenberg hereby acknowledge and agree that notwithstanding the
above, neither the Shareholders nor any of their Affiliates or the David Lewis
Companies shall use

 

32

--------------------------------------------------------------------------------


 

the assets (including any business functions (booking or touring)) of the
Company for any of their own activities.

 

For the purposes of this Clause:

 

(a)                       a person is involved in a business if he acts as a
principal or agent or if:

 

(i)                          he is a partner, director, employee, secondee,
consultant or agent in, of or to any person who carries on the business or has a
financial interest in such business; or

 

(ii)                       he has any direct or indirect financial interest (as
shareholder or otherwise) in any person who carries on the business, except for
an interest in stock-exchanged listed shares which does not exceed five per
cent. (5%) of the issued share capital of such person or such an interest in a
mutual fund with a bank which is held purely for investment purposes and which
do not confer upon the Shareholders, directly or indirectly, any influence or
management function, or any other right or opportunity to influence the
operations of the undertaking in which such interest is held.

 

(b)                       reference to Group Companies include their successors
in business.

 

21.1.2                       Each of the restrictions in each paragraph or
subclause above shall be enforceable by the Purchaser independently of each of
the other restrictions and its validity shall not be affected if any of the
other restrictions proves to be invalid.

 

21.1.3                       Each of the Shareholders recognizes the importance
of the covenants contained in this Clause 21.1 and acknowledges that, based on
their experience as (indirect) owner and manager of any of the Group Companies,
the restrictions imposed herein are (i) reasonable as to scope, time and area,
(ii) necessary for the protection of the legitimate business interests of the
Purchaser and the Group Companies, including trade secrets, goodwill, and its
commercial relationships, (iii) not unduly restrictive of the Shareholders
rights and (iv) supported by adequate consideration.

 

21.1.4                       Each of the Shareholders will forfeit to the
Purchaser or, at the Purchaser’s direction, to the Group Company designated by
the Purchaser, a penalty in the amount of EUR 100,000 (in words: one hundred
thousand euro)] for each breach of any of their respective obligations under
Clause 21.1 and, furthermore, a penalty in the amount of EUR 5,000 (in words:
five thousand euro) for every day that such breach persists, commencing on the
first day after notification by the Purchaser of the applicable breach.
Penalties under this Clause 21.1.4 shall be forfeited in addition to and without
prejudice to any other rights the Purchaser or the Company may have, including
but not limited to the right to claim Damages in excess of the stated penalties
or the right to claim specific performance (nakoming). In this regard the
Parties acknowledge that the stated amount of the penalties represents an agreed
reasonable pre-estimate of the Damages assumed to be suffered by the Purchaser
or the Company.

 

21.1.5                      If any of the Shareholders or any of their
Affiliates commits a breach or threatens to commit a breach of any of the
provisions of this Clause 21.1, the Purchaser shall have

 

33

--------------------------------------------------------------------------------


 

the right and remedy, in addition to any others that may be available, to have
the provisions of this Clause 21.1, specifically enforced, through injunctive or
other relief.

 

21.2                                 Further assurances

 

21.2.1                       In the period after Completion, the Sellers shall
do or procure to be done all such acts or things necessary or appropriate to
procure that (to the extent not already done):

 

(a)                       as soon as possible but in any event within thirty
(30) Business Days after Completion, all Employees except for such Employees
which are not directly involved in organizing music events (i.e. administrative
personnel) will have entered into an addendum to their employment agreement,
including proper intellectual property-, non-solicitation and relationship
clauses;

 

(b)                       as soon as possible but in any event within sixty (60)
Business Days after Completion, each Group Company will have: (i) adopted and
implemented adequate written anti-bribery policies, anti-money laundering
policies and customer identification programs that comply with the relevant
Applicable Laws, and (ii) devised and set up systems of internal control in
relation thereto that comply with the Applicable Laws;

 

(c)                        the Management Board shall, as soon as possible (and
in any event within thirty (30) Business Days after Completion), adopt a budget
for the financial year 2015, which is reasonably acceptable to the Purchaser;

 

(d)                       as soon as possible but in any event within thirty
(30) Business Days after Completion, the Parties shall consult with each other
on if and how to approach the other shareholders of Kingsland Festival B.V. with
respect to any rights they may have with respect to a change of control in
relation to the Company;

 

(e)                        as soon as possible but in any event within thirty
(30) Business Days after Completion, the Sellers shall deliver to the Purchaser
written confirmation that Ms A. Jacobs, Ms J. Kendall, Ms D. Stokman and Ms E.
den Uijl and their spouses (if applicable) acknowledge that they waive their
right of participation in (i) pension arrangements and previous pension
arrangements, and (ii) any collective labour agreement, from the commencement of
their employment with any of the Group Companies, in form and substance
reasonably acceptable by Purchaser,

 

the Purchaser shall provide all reasonable cooperation in order to facilitate
the carrying out of the steps and actions contemplated by this Clause 21.2.1.
The Company shall bear all costs associated with the carrying out of the steps
and actions contemplated by this Clause 21.2.1.

 

21.2.2                       Prior to, on or after Completion each Party shall,
at its own cost and expense, execute and do (or procure to be executed and done
by any other Party within the power of influence of the relevant Party) all such
deeds, documents, acts and things as the other Party may from time to time
reasonably require in order to give full effect to this Agreement.

 

34

--------------------------------------------------------------------------------


 

21.2.3                       Each of the Sellers shall provide all cooperation
reasonably requested by the Parent in connection with the Parent reporting the
transaction subject to this Agreement in accordance with Applicable Laws.

 

21.2.4                       Each of the Sellers agrees that such party will not
make any verbal or written statements that disparage, defame, malign or harm the
business, professional or personal reputation of any other party, including,
without limitation, the members, directors, officers, and employees of the
Parent.

 

22                                           CONFIDENTIALITY

 

22.1                                 Subject to Clause 22.2, the Parties
(i) shall treat as strictly confidential all non-public information whether in
writing, oral or otherwise received or obtained in respect of the subject matter
of this Agreement and all transactions contemplated hereby and (ii) shall not,
and shall not permit their Affiliates to, make any announcement or circular in
respect of the subject matter of this Agreement and all transactions
contemplated hereby, without the prior written consent of the other Party not to
be unreasonably withheld.

 

22.2                                 Clause 22.1 shall not prohibit disclosure
or use of any information if and to the extent:

 

(a)                       the disclosure or use is required or is deemed by
counsel to be necessary or desirable by Applicable Laws or any recognized stock
exchange on which the shares of any Party are listed;

 

(b)                       the disclosure or use is required for the purpose of
any legal proceedings arising out of this Agreement or any other agreement
entered into under or pursuant to this Agreement or the disclosure is made to a
Tax Authority in connection with the Tax affairs of the disclosing Party;

 

(c)                        the disclosure is made to professional advisors of
any Party on terms that such professional advisors undertake to comply with the
provisions of Clause 22.1 in respect of such information as if they were a party
to this Agreement; or

 

(d)                       the other Party has given prior written approval to
the disclosure or use.

 

provided that prior to disclosure or use of any information pursuant to Clause
22.2(a) and 22.2(b) the Party concerned promptly notifies the other Party of
such requirement with a view to providing the other Party with the opportunity
to contest such disclosure or use or otherwise to agree the timing and content
of such disclosure or use.

 

22.3                                 Each of the Sellers acknowledges that it is
in possession of confidential information concerning the business of the Parent.
Except as otherwise required by Applicable Laws, each of the Sellers, shall, and
shall cause its respective Affiliates and Representatives to, (i) treat
confidentially and not disclose all or any portion of such confidential
information, or (ii) not use such confidential information for the benefit of
themselves or any other person. Each of the Sellers acknowledges and agrees that
such confidential information is proprietary and confidential in nature and part
of the

 

35

--------------------------------------------------------------------------------


 

business of the Parent. If any of the Sellers, or any of its respective
Affiliates or Representatives is requested or required to disclose (after such
Sellers has used its commercially reasonable efforts to avoid such disclosure
and after promptly advising and consulting with the Parent about such Seller’s
intention to make, and the proposed contents of, such disclosure) any of the
confidential information (whether by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process by a
Governmental Authority), such Sellers, shall, or shall cause its respective
Affiliates or Representatives to, provide the Parent with prompt written notice
of such request so that the Parent may, at its own expense, seek an appropriate
protective order or other appropriate remedy. At any time that such protective
order or remedy has not been obtained, a Seller or its respective Affiliate or
Representative may disclose only that portion of the confidential information
which such person is legally required to disclose or of which disclosure is
required to avoid sanction for contempt or any similar sanction, and the
relevant Seller shall exercise its reasonable efforts to obtain assurance that
confidential treatment will be accorded to such confidential information so
disclosed. Each of the Sellers further agrees that, from and after the
Completion Date, such Sellers and its respective Affiliates and Representatives,
upon the reasonable request of the Parent, promptly will deliver to the Parent
all documents, or other tangible embodiments in its possession, constituting
confidential information or other information with respect to the business of
the Parent.

 

23                                           ACKNOWLEDGEMENT IN RELATION TO THE
CONSIDERATION SHARES

 

23.1                                 Each of the Sellers understands that the
Consideration Shares have not been registered under the Securities Act of 1933,
as amended (the Securities Act), on the grounds that the sale thereof pursuant
to this Agreement is exempt pursuant to Section 4(a)(2) of the Securities Act
and/or Regulation S and the applicable state securities laws (the State Laws)
and that the reliance of the Parent on such exemption is predicated in part on
the representations, warranties, covenants and acknowledgments in this Clause
23.

 

23.2                                 Each of the Sellers (i) acknowledges that
the Consideration Shares have not been registered under the Securities Act and
the State Laws, and that the Consideration Shares must be held indefinitely by
it unless it is subsequently registered under the Securities Act and the State
Laws or an exemption from registration is available; (ii) is aware that any
routine sales of the Consideration Shares made under Rule 144 of the Securities
Act may be made only in limited amounts and in accordance with the terms and
conditions of that Rule and that in such cases where Rule 144 is not applicable,
compliance with some other registration exemption will be required; and (iii) is
aware that Rule 144 is not presently available for use by the Parent for the
offering of the Consideration Shares.

 

23.3                                 Each of the Sellers is an accredited
investor as such term is defined in Rule 501(a) of Regulation D under the
Securities Act.

 

23.4                                 Each of the Sellers can bear the economic
risk of the investment, and has such knowledge and experience in financial and
business matters that it is capable of

 

36

--------------------------------------------------------------------------------


 

evaluating the merits and risks of the investment in the Consideration Shares.
Each of the Sellers has been afforded the opportunity to obtain information
necessary to verify the accuracy of any representations or information and has
had all of its inquiries to the Parent answered in full, and has been furnished
all requested materials relating to the Parent, the offering of the
Consideration Shares.

 

23.5                                 The Consideration Shares shall not be
transferable for a period of six (6) months, as set out in the Lock-up
Agreement, except upon the conditions specified in this Clause 23, which
conditions are intended to insure compliance with the provisions of the
Securities Act in respect of the transfer of the Consideration Shares. The
Sellers will not transfer any of the Consideration Shares in violation of the
provisions of any applicable U.S. federal or state or other Applicable Laws
regarding securities.

 

23.6                                 Each of the Sellers acknowledges that the
Consideration Shares are “restricted securities” (as such term is defined in
Rule 144 under the Securities Act) and must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

 

23.7                                 Each of the Sellers acquires the
Consideration Shares for investment purposes only, for its own account, and not
with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act.

 

23.8                                 The offer of the Consideration Shares to
the Sellers is not made by any public or general means or pursuant to any public
or general solicitation.

 

23.9                                 Each of the Sellers:

 

(a)                       is not a “U.S. Person” (as defined in Regulation S,
promulgated under the Securities Act), was not formed under the Laws of any
United States jurisdiction, and was not formed for the purpose of investing in
securities not registered under the Securities Act;

 

(b)                       does not acquire the Consideration Shares for the
account or on behalf of any U.S. Person;

 

(c)                       was outside the United States at the time the offer to
purchase the Consideration Shares was received and as of the date hereof;

 

(d)                      does not acquire the Consideration Shares for the
purpose of sale or distribution in the United States in a manner that does not
comply with the requirements of Regulation S;

 

(e)                        acknowledges that the Consideration Shares bear a
restrictive legend to this effect that the Parent might, in order to approve
removal of the restrictive legend from certificates evidencing the Consideration
Shares, require from the Seller (i) certain written representations to indicate
that a sale of the Consideration Shares was made in a transaction that complies
with the provisions of Regulation S, pursuant to a registration of the
Consideration Shares under the Securities Act, or pursuant to an exemption from
the registration requirements

 

37

--------------------------------------------------------------------------------


 

of the Securities Act and (ii) a legal opinion that removal of the legend is
appropriate;

 

(f)                         acknowledges that the Consideration Shares are not
permitted to be offered or sold within the United States or to, or for the
account or benefit of, U.S. Persons except in accordance with Regulation S or
pursuant to an exemption from the registration requirements of the Securities
Act;

 

(g)                        has not made any pre-arrangement to transfer any of
the Consideration Shares to a U.S. Person or to return any of the Consideration
Shares to the United States securities markets (which includes short sales and
hedging transactions in the United States within the periods restricted under
Regulation S) and does not acquire the Consideration Shares as part of any plan
or scheme to evade the registration requirements of the Securities Act;

 

(h)                       has not engaged in any “directed selling efforts” (as
defined in Regulation S) in the United States regarding any of the Consideration
Shares and has not engaged in any act intended to or that reasonably might have
the effect of preconditioning the United States market for the resale of any of
the Consideration Shares;

 

(i)                           is not a “distributor” (as defined in Regulation
S) and is not an officer, director, or “affiliate” (as that term is defined in
Rule 405 under the Securities Act) of any of the Parent or an “underwriter” or
“dealer” (as such terms are defined in the federal securities Laws of the United
States); and

 

(j)                          does not have a short position in, or other hedged
position with respect to, any of the Consideration Shares or any other
securities in the Parent.

 

23.10                          At the time that the Sellers acquire the
Consideration Shares, each of the Sellers is entitled to acquire the
Consideration Shares under the Applicable Laws of all relevant jurisdictions
that apply to that Seller and has fully observed such Applicable Laws and
complied with all necessary formalities.

 

23.11                          The Sellers shall hold the Consideration Shares
free and clear of all Encumbrances.

 

23.12                         Parent confirms that although the Consideration
Shares are unregistered, they become freely tradable by Sellers after the Lock
up Period, subject to the terms of the Agreement and subject to Applicable Laws.
The Sellers acknowledge that unregistered shares as the Consideration Shares are
freely tradable, subject to Applicable Laws.

 

24                                           COSTS AND EXPENSES

 

24.1                                 Costs and expenses

 

Save as expressly otherwise provided in this Agreement, each Party shall bear
its own costs and expenses, including the fees and expenses of its legal and
other advisers, incurred in connection with the preparation, negotiation and
signing of this Agreement, it being understood that such costs of the Sellers up
to a maximum amount of EUR

 

38

--------------------------------------------------------------------------------


 

200,000 (in words: two hundred thousand euro) in the aggregate ex VAT shall be
reimbursed to the Sellers after the Sellers have delivered written evidence (for
example, through submission of detailed invoices) of the costs so incurred to
the Purchaser.

 

24.2                                 Notarial deed of transfer and issuance of
Consideration Shares

 

The costs and expenses of (i) the notarial deed of transfer related to this
Agreement and other notarial documentation required to give effect to the
transfer of the Shares and (ii) the issuance of the Consideration Shares, shall
be borne by the Purchaser.

 

25                                           PAYMENTS

 

25.1                                 Bank accounts

 

Unless expressly stated otherwise, all payments to be made under this Agreement
shall be made in Euros:

 

(a)                       if to the Sellers, to the Sellers’ Account;

 

(b)                       if to the Purchaser, to the Purchaser’s Account; and

 

(c)                        if to the Notary, to the Notary Account.

 

25.2                                 Interest

 

Save as expressly otherwise provided in this Agreement, if a Party defaults in
the payment when due of any sum payable under this Agreement (for the avoidance
of doubt including any payment obligations of the Purchaser in relation to a
Deficit), it shall pay interest at a rate equal to the cost of capital of the
Parent from time to time on that sum from the date on which payment is due until
the date of actual payment (for the avoidance of doubt including in relation to
a repurchase of Deficit Shares) (as well after as before judgment), which
interest shall accrue from day to day and be compounded quarterly.

 

25.3                                 No counterclaim or set-off

 

All payments made by the Sellers under this Agreement shall be made free of any
counterclaim or set off and without deduction or withholding of any kind other
than any deduction or withholding required by law, it being understood that
without prejudice to any other remedies the Purchaser may have:

 

(a)                       each Seller shall be entitled, as a continued security
for the due and punctual fulfilment by the Purchaser of its obligations and
liabilities under this Agreement, to set off any liability of such Seller to the
Purchaser under this Agreement (including any obligation to repay Leakage) with
the obligation of the Purchaser to procure payment of the Preferred Payment as
set out in Clause 4; and

 

(b)                       the Purchaser shall be entitled, as a continued
security for the due and punctual fulfilment by the Sellers of their obligations
and liabilities under this Agreement, to set off any liability of each of the
Sellers to the Purchaser under this

 

39

--------------------------------------------------------------------------------


 

Agreement (including any obligation to repay Leakage) with the obligation of the
Purchaser to procure payment of the Preferred Payment as set out in Clause 4, by
decreasing each Installment on a pro rata basis. The Parties acknowledge and
agree that if the Total Leakage Amount exceeds the Preferred Payment such excess
will be paid by the Sellers to the Purchaser.

 

25.4                                 Set-off Consideration Shares

 

25.4.1                       Notwithstanding the provision of Clause 25.3, in
the event the liability of the Sellers towards to Purchaser under this Agreement
exceeds an amount equal to the outstanding Preferred Payment and such liability
of the Sellers towards the Purchaser has been fully set off with the outstanding
Preferred Payment in accordance with Clause 25.3(b), and to the extent the
Sellers still have possession of the Consideration Shares, the Sellers are
entitled to request the Parent, subject to and in accordance with the provisions
of Clause 23, to acquire a number of Consideration Shares against a price equal
to an amount of USD 5.56 (in words: five United States Dollars and fifty six
United States Dollar cents) per Consideration Share (the Consideration Shares
Set-off Right).

 

25.4.2                       The Sellers may exercise the Consideration Shares
Set-off Right, subject to the terms and conditions as set out in this Clause
25.4, by sending the Purchaser a written notice confirming the exercise of the
Consideration Shares Set-off Right and stating the number of Consideration
Shares it wishes the Parent to accept for cancellation (the Set-off
Consideration Shares, and such notice the Set-off Notice).

 

25.4.3                       In the event the Sellers exercise the Consideration
Shares Set-off Right, Parent shall be obliged to accept from the Sellers for
cancellation and the Sellers shall be obliged to transfer the Set-off
Consideration Shares to the Parent at a price equal to USD 5.56 (in words: five
United States Dollars and fifty six United States Dollar cents) per
Consideration Share within forty-five (45) Business Days after receipt of the
Set-off Notice, subject to the terms and conditions of this Clause 25.4. For the
avoidance of doubt, the consideration for the Consideration Set-off Shares shall
be set-off against the relevant payment obligations of the Sellers vis-à-vis the
Purchaser, as referred to in Clause 25.4.1.

 

26                                           ASSIGNMENT

 

26.1                                None of the Parties shall be entitled to
assign (or cause to be transferred, whether by specific or general title) this
Agreement or any of its rights hereunder, or transfer any of its duties or
obligations under this Agreement, or create any Encumbrance on its rights
hereunder, without the prior written consent of the Sellers (in case of
assignment by the Purchaser) or the Purchaser (in case of assignment by any of
the Sellers), provided that the Purchaser shall be entitled to assign this
Agreement to any company directly or indirectly wholly owned by the Purchaser
provided such company remains directly or indirectly wholly owned by the
Purchaser.

 

26.2                                 Any purported assignment, transfer or
Encumbrance in contravention of this Clause 26.1 shall be deemed to be null and
void.

 

40

--------------------------------------------------------------------------------


 

27                                           ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, oral or written between parties, with respect to the subject
matter of this Agreement other than as referred to in this Agreement.

 

28                                           AMENDMENTS

 

This Agreement may not be amended, supplemented or terminated nor may any
provisions thereof be waived except by a written instrument signed by the
Parties.

 

29                                           WAIVER

 

Except as expressly stated otherwise in the Agreement, no omission or delay on
the part of any Party in exercising any right, power, or remedy under this
Agreement, shall prejudice or impair such right, power or remedy or be construed
as a waiver thereof. Any single or partial exercise of such right, power or
remedy shall not preclude any other or future exercise thereof or the exercise
of any other right, power or remedy.

 

30                                           NO THIRD PARTY BENEFICIARIES

 

This Agreement is concluded for the benefit of the Parties and their respective
Affiliates, successors and permitted assigns and nothing herein is intended to
nor shall implicitly confer upon any other person any legal or equitable right,
benefit or remedy of any nature whatsoever, except to the extent expressly
stated otherwise in this Agreement.

 

31                                           INVALIDITY

 

If any of the provisions (or any part of a provision) of this Agreement, or the
applicability thereof to any Party or circumstance, shall be found by a court,
arbitrator or other Governmental Entity to be void or unenforceable or in
conflict with the Applicable Laws of any state or jurisdiction it shall be
deemed severed from this Agreement and it shall not affect or impair:

 

(a)                       the legality, validity or enforceability in that
jurisdiction of any other provision (or the remaining part of the relevant
provision) of this Agreement; or

 

(b)                       the legality, validity or enforceability under the
Applicable Laws of any other relevant jurisdiction of that or any other
provision of this Agreement.

 

The subject provision shall be replaced by a valid, legal and enforceable
provision which, seen in the context of this Agreement as a whole, approximates
as close as possible to the original intent of the Parties and of the subject
provision.

 

32                                           NOTICES

 

32.1                                 Any Notice shall be in writing and sent to
the address or facsimile number of such other Party set out below or at such
other address as the Party to be given Notice may have notified to the other
Parties from time to time:

 

41

--------------------------------------------------------------------------------


 

If to the Sellers:

 

 

Name:

Lewis Holding B.V.

Attn:

Mr D.F.M. Lewis

Address:

Johannes Verhulststraat 126-2 1071 NM Amsterdam, the Netherlands

 

 

Name:

Mountain B.V.

Attn:

Mr A.J. Hardenberg

Address:

Siciliëboulevard 214, 3059 XT Rotterdam, the Netherlands

 

 

If to Purchaser:

 

 

Name:

SFXE Netherlands Holdings B.V.

Attn:

General Counsel

Address:

Prins Bernhardplein 200, 1097 JB Amsterdam, the Netherlands

 

 

If to the Parent:

 

 

Name:

SFX Entertainment, Inc.

Attn:

General Counsel

Address:

430 Park Avenue, 6th floor, New York, New York 10022 USA

 

 

If to the Company:

 

 

Name:

Alda Holding B.V.

Attn:

Mr A.J. Hardenberg

Address:

Anthony Fokkerweg 61, 1059 CP Amsterdam, the Netherlands

 

32.2                                 Deemed delivery

 

Any Notice shall be delivered by hand or courier, or sent by registered post or
facsimile, and shall be deemed to have been received or served upon receipt or
refusal thereof.

 

32.3                                Formal service of documents

 

The provisions of Clause 32.1 and 32.2 shall not apply in relation to the formal
service of documents for the purpose of litigation.

 

33                                           NOTARIAL INDEPENDENCE

 

The Parties acknowledge that the Notary works with Loyens & Loeff N.V., the firm
that advises the Purchaser in the Transaction. With reference to the Code of
Conduct (Verordening beroeps- en gedragsregels) established by the Royal
Notarial Professional Organisation (Koninklijke Notariële Beroepsorganisatie),
the Parties hereby expressly agree that:

 

(a)                       the Notary shall execute any notarial deeds related to
this Agreement; and

 

42

--------------------------------------------------------------------------------


 

(b)                       the Purchaser is assisted and represented by Loyens &
Loeff N.V. in relation to this Agreement and any agreements that may be
concluded, or disputes that may arise, in connection therewith.

 

34                                           NO RIGHT TO RESCIND OR NULLIFY
AGREEMENT

 

Except as otherwise provided for in this Agreement, to the extent permitted by
Applicable Laws, the Parties hereby waive their rights, if any, to annul,
rescind or, after Completion, nullify, in whole or in part (gehele danwel
partiële ontbinding en vernietiging), or to demand in legal proceedings the
rescission (ontbinding) in whole or in part, or, after Completion, nullification
(vernietiging) of, this Agreement, whether on the basis of error (dwaling) or
otherwise, or to cancel or terminate (opzeggen) this Agreement.

 

35                                           GOVERNING LAW AND DISPUTES

 

35.1                                 Governing law

 

This Agreement shall be governed by and construed in accordance with the
Applicable Laws of the Netherlands, without giving effect to the principles of
conflict of laws thereof.

 

35.2                                 Disputes

 

Any dispute arising out of or in connection with this Agreement or any further
agreement resulting from this Agreement, including questions in respect of the
authority of the arbitrators or any injunctive relief or any other provisional
measures, will be submitted to, resolved and finally and exclusively settled by
arbitration in accordance with the rules of the Netherlands Arbitration
Institute (Nederlands Arbitrage Instituut). The arbitral tribunal will be
composed of three (3) arbitrators appointed in accordance with those rules. At
least one (1) arbitrator will be qualified as an experienced senior commercial
practicing lawyer (advocaat). The place of the arbitration will be Amsterdam,
the Netherlands. The language of the arbitration will be English. The
arbitrators will decide in accordance with the rules of the laws of the
Netherlands (naar de regelen des rechts). The Netherlands Arbitration Institute
may not have the arbitral judgment published. Consolidation of the arbitral
proceedings with other arbitral proceedings pending in the Netherlands, as
provided for in article 1046 of the Dutch Code of Civil Procedure (Wetboek van
Burgerlijke Rechtsvordering), is excluded.

 

36                                           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original. All the counterparts
together shall constitute one and the same instrument and may be exchanged
between the Parties by fax or by email as a PDF document.

 

43

--------------------------------------------------------------------------------


 

37                                           EXCHANGE RATE

 

Where it is necessary to determine any monetary limit, threshold or amount for
the purposes of this Agreement and the relevant monetary limit, threshold or
amount is expressed in a currency other than Euros, the value of each limit,
threshold or amount, as the case may be, shall be translated into Euros at the
Exchange Rate on the date of occurrence of the event or circumstances bearing
reference to the limit, threshold or amount to be so determined provided that
should the event or circumstance relate to a period of more than one (1) day,
then the applicable Exchange Rate shall be the average of the Exchange Rate over
the duration of the event or circumstance.

 

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning of this Agreement.

 

ANNEXES, SCHEDULES AND SIGNATURE PAGE(S) TO FOLLOW

 

44

--------------------------------------------------------------------------------


 

ANNEX 1.1 — DEFINITIONS

 

2013 Accounts

means the Company’s reviewed consolidated annual accounts in respect of the
period of 1 January 2013 up to and including 31 December 2013 consisting of a
balance sheet, a cash flow statement and a profit and loss account together with
explanatory notes thereto and a director’s report of the Company’s board of
managing directors accompanied by a compilation statement
(samenstellingsverklaring), all prepared in accordance with Dutch GAAP and
adopted by the general meeting of shareholders of the Company;

 

 

2019 EBITDA

means the EBITDA of the Group Companies in respect of the period starting on 1
January 2019 up to and including 31 December 2019;

 

 

Accounting Principles

means the accounting policies, practices, principles and treatments of the Group
Companies as consistently applied prior to the Completion Date in accordance
with Dutch GAAP;

 

 

Accounts

means the 2013 Accounts and the Interim Accounts;

 

 

Actual Working Capital

has the meaning ascribed thereto in Clause 3.3.8;

 

 

Additional Leakage

means any Leakage, except for the Leakage Amount that has been notified by the
Seller to the Purchaser pursuant to the Leakage Notice;

 

 

Additional Leakage Amount

has the meaning ascribed thereto in Clause 11.3.1;

 

 

Affiliate

means: (i) in relation to any person other than an individual, any person which
is Controlled by, Controls or is under common Control with, such person; and
(ii) in relation to an individual, his close relatives. For the purposes of this
definition, close relatives means, in relation to any individual (i) his spouse
and children (including step children), (ii) the trustees, acting in their
capacity as such trustees, of any trust of which he is a beneficiary and/or his
spouse and/or children (including step children), or in the case of a
discretionary trust, is a discretionary object; and (iii) any person of which he
and/or his spouse and/or children (including step children) has Control;

 

 

Agreement

means this agreement and all of its Annexes, appendices, Schedules and Recitals,
as it may be supplemented or amended from time to time by the Parties in
accordance with the terms hereof;

 

45

--------------------------------------------------------------------------------


 

Annex

means the annexes attached to this Agreement;

 

 

Annual Accounts

means the Company’s audited consolidated annual accounts in respect of any
period starting on 1 January of a certain year up to and including 31 December
of that year consisting of a balance sheet, a cash flow statement and a profit
and loss account together with explanatory notes thereto and a director’s report
of the Company’s board of managing directors accompanied by a compilation
statement (samenstellingsverklaring), all prepared in accordance with Dutch GAAP
and adopted by the general meeting of shareholders of the Company;

 

 

Applicable Laws

means with respect to the relevant subject matter or person, any and all
governmental (whether national, supranational, state, provincial, local or any
other level), quasi-governmental, or self-regulatory body’s laws, regulations,
ordinances, rules and any other provisions that are mandatory;

 

 

Articles of Association

means the articles of association of the Company, substantially in the form
attached hereto as Annex 12.3;

 

 

Assets

means all assets of the Company which are reflected in the 2013 Accounts;

 

 

Balance Sheet Date

means 31 Augustus 2014;

 

 

Base Purchase Price

has the meaning ascribed thereto in Clause 3.1;

 

 

Best Knowledge

has the meaning ascribed thereto in Clause 13.2;

 

 

Business

has the meaning ascribed thereto in Recital (C) to this Agreement;

 

 

Business Day

means a day (other than a Saturday or a Sunday or a public holiday) on which
banks are open for business in Amsterdam (the Netherlands) and New York (United
States of America);

 

 

Cash

means all cash in hand or cash deposited in bank accounts or cash equivalents
held in the name of the Group Companies, less restricted cash;

 

 

Clause

means a clause of this Agreement;

 

 

Company

has the meaning ascribed thereto in the introduction of this Agreement;

 

46

--------------------------------------------------------------------------------


 

Completion

means the transfer of the Shares and the payment of the Initial Purchase Price
under the terms and conditions of this Agreement;

 

 

Completion Date

means 24 November 2014;

 

 

Consideration Payment

has the meaning ascribed thereto in Clause 3.1(a);

 

 

Consideration Shares

has the meaning ascribed thereto in Clause 3.1(b);

 

 

Consideration Share Market Price

has the meaning ascribed thereto in Clause 7.1.3.2;

 

 

 

 

 

 

Consideration Shares Set-off Right

has the meaning ascribed thereto in Clause 25.4.1;

 

 

Control

means: (i) the ownership or control (directly or indirectly) of more than 50% of
the ownership interests of the relevant person; or (ii) the right to appoint or
remove (or the ability (whether in law or fact) to direct the appointment or
removal of) the members of the governing body of the relevant person holding a
majority of the voting rights at meetings of the governing body on all, or
substantially all, matters;

 

 

CS Call Option

has the meaning ascribed thereto in Clause 8.1.1;

 

 

CS Call Option Notice

has the meaning ascribed thereto in Clause 8.1.2.2;

 

 

CS Call Option Period

has the meaning ascribed thereto in Clause 8.1.2;

 

 

CS Call Option Price

has the meaning ascribed thereto in Clause 8.1.3.1;

 

 

CS Call Option Shares

has the meaning ascribed thereto in Clause 8.1.2.2;

 

 

CS Offer Notice

has the meaning ascribed thereto in Clause 9.1.1;

 

 

CS Offer Period

has the meaning ascribed thereto in Clause 9.1.1;

 

 

CS Offer Price

has the meaning ascribed thereto in Clause 9.1.3;

 

 

CS Offer Shares

has the meaning ascribed thereto in Clause 9.1.1;

 

 

CS Put Option

has the meaning ascribed thereto in Clause 7.1.1;

 

 

CS Put Option Notice

has the meaning ascribed thereto in Clause 7.1.2.2;

 

47

--------------------------------------------------------------------------------


 

CS Put Option Period

has the meaning ascribed thereto in Clause 7.1.2.1;

 

 

CS Put Option Price

has the meaning ascribed thereto in Clause 7.1.3.1;

 

 

CS Put Option Shares

has the meaning ascribed thereto in Clause 7.1.2.2;

 

 

CS ROFR

has the meaning ascribed thereto in Clause 9.1.2;

 

 

Current Assets

means, as of any date, the current assets of the Group Companies calculated as
of such date in accordance with Dutch GAAP consistently applied and as
historically presented in the Accounts;

 

 

Current Liabilities

means, as of any date, the current liabilities of the Group Companies calculated
as of such date in accordance with Dutch GAAP consistently applied and as
historically presented in the Accounts;

 

 

Damages

means the aggregate of all payments necessary for the Purchaser Indemnified
Parties to be brought in the financial position it would have been in, if the
Warranty Breach had not occurred, inclusive all reasonable costs and expenses
made and incurred by the Purchaser Indemnified Parties in connection therewith
(inclusive the reasonable fees of outside advisors and legal counsel) all in
accordance with section 6:96 et seq. of the DCC on a euro-for-euro basis without
applying any multipliers;

 

 

Data Room

the data room prepared by the Sellers for the purpose of facilitating the Due
Diligence Investigation and enabling the Purchaser, its Affiliates and their
Representatives and advisers to evaluate the Shares and the Business, the Data
Room index and DVD’s of which are attached as Schedule 1.1(b);

 

 

David Lewis Companies

means David Lewis Productions B.V., Armada Holding B.V. and Cloud 9 Holding
B.V.;

 

 

DCC

means the Dutch Civil Code;

 

 

Debt Adjustment

has the meaning ascribed thereto in Clause 3.3.9;

 

 

Debt

means all (i) intra-group debt (unless otherwise agreed in writing by the
Parties) and (ii) all interest bearing external debt including short term and]
long-term interest bearing debts of any kind, financing payables, payables
resulting from the acquisition of fixed assets, financial lease obligations,

 

48

--------------------------------------------------------------------------------


 

 

shareholder loans including accrued interest, promissory notes recourse or
non-recourse factoring, liabilities on bill accepted and drawn, guaranteed
indebtedness, prepayment penalties, contingent liabilities, accrued interest,
hedging losses, corporate income tax obligations, all liabilities to the
shareholders of the Business (including any declared but unpaid dividends and
other distributions), loans payable to lessors, costs in connection with the
Transaction and non-accrued incentive payments for the management of any of the
Group Companies. For the avoidance of doubt, (i) Debt shall also include all
items that are considered debt in the Accounts in accordance with Dutch GAAP and
(ii) debt items taken into account in the determination of the Working Capital
will not be taken into account in the determination of the Debt.;

 

 

Deed of Transfer

means a notarial instrument for the transfer of the Shares, in the agreed form
attached hereto as Schedule 1.1(c);

 

 

Deficit

has the meaning given in Clause 4.5(b);

 

 

Deficit Notice

has the meaning ascribed thereto in Clause 4.5(b);

 

 

Deficit Shares

has the meaning ascribed thereto in Clause 6.2;

 

 

Difference

has the meaning ascribed thereto in Clause 3.3.9;

 

 

Disclosed Information

(i) all information in the Data Room, (ii) any other information made available
to the Purchaser and its advisers in writing, (iii) all information included in
the Disclosure Letter, all under (i), (ii) and (iii) as electronically stored on
DVD’s attached as Schedule 1.1(b), and (iv) all information of the Group
Companies available in the trade register of the Chamber of Commerce;

 

 

Disclosure Letter

means the letter from the Sellers to the Purchaser in the agreed form attached
hereto as Schedule 1.1(a);

 

 

Dividend Payable

has the meaning ascribed thereto in Clause 4.3;

 

 

Due Diligence Investigation

has the meaning ascribed thereto in Clause 13.5(a);

 

 

EBITDA

means the EBITDA of the Group Companies as calculated on the basis as set forth
in Annex 10.1;

 

 

Effective Date

means 1 September 2014, 0h01 hours;

 

 

Employee

means an employee of the Company or one of its subsidiaries,

 

49

--------------------------------------------------------------------------------


 

 

that has an employment agreement with one of the Group Companies;

 

 

Encumbrance

means a mortgage, charge, pledge, lien or any other security interest of any
kind (zakelijk zekerheidsrecht);

 

 

Event

means any transaction, event, act or omission and any transaction, event, action
or omission deemed to occur for Tax purposes;

 

 

Estimated Balance Sheet

has the meaning ascribed thereto in Clause 3.3.2;

 

 

Estimated Base Purchase Price Adjustment

has the meaning ascribed thereto in Clause 3.3.2;

 

 

Estimated Working Capital

has the meaning ascribed thereto in Clause 3.3.2;

 

 

Exchange Rate

means, in relation to any currency to be converted into or from Euros for the
purposes of this Agreement, the spot rate of exchange (closing mid-point) for
that currency into or, as the case may be, from Euros, as published in the
London edition of the Financial Times published on the Business Day immediately
prior to the relevant date or, where no such rate of exchange is published in
respect of that date, at the rate quoted on the appropriate page of the Reuters
screen as at the close of business in Amsterdam on the Business Day immediately
prior to the relevant date;

 

 

Exceptional Items

means all items arising not in the ordinary course of the Business, including
(without prejudice to the generality of the foregoing):

 

(a)                                 losses or proceeds on the disposal of
tangible fixed assets;

 

(b)                                 release of credits resulting from
overpayment by clients or failure to invoice suppliers;

 

(c)                                  proceeds received in connection with
litigation (if and to the extent only in excess of the associated litigation
costs) and excluding litigation regarding the collection of receivables; for the
avoidance of doubt, any punitive or other special damages received therein shall
be deemed an “Exceptional Item”;

 

(d)                                 losses incurred in connection with a
litigation, if and to the extent such losses are the result of the payment of
punitive or other special

 

50

--------------------------------------------------------------------------------


 

 

damages;

 

(e)                                  proceeds received under any other insurance
policy if and to the extent only in excess of the replacement costs of the
relevant insured asset;

 

(f)                                   insured losses, if and to the extent such
insured losses exceed the insurance proceeds;

 

(g)                                  bona fide gifts or grants or awards, not in
lieu of other consideration;

 

(h)                                 any foreign currency translation gains or
losses;

 

(i)                                     any one-time nonoperational income or
expenses;

 

(j)                                    release of any prior accruals;

 

(k)                                 any sums received by the Group Companies
otherwise than as a result of normal trading activities or being an exceptional
loss nor otherwise provided for herein;

 

(l)                                     interest (including in respect of any
loans to the Purchaser at rates from time to time agreed) received by the
Purchaser or any other member of the Group Companies, except for interest
accrued on cash amounts required to carry out the Business in the ordinary
course;

 

(m)                             cost associated with this Transaction;

 

(n)                                 any costs or charges relating to (i)
reporting duties of the Group Companies, (ii) overhead or (iii) any services,
between (an Affiliate of) the Parent and the Company, that are not consistent
with past practice; and

 

(o)                                 depreciation and loss on the sale of
financial assets,

 

for the avoidance of doubt, any losses or gains arising from bad debts are
considered as arising in the ordinary course of Business;

 

51

--------------------------------------------------------------------------------


 

Excess Payment

has the meaning ascribed thereto in Clause 4.6(a);

 

 

Expert

has the meaning ascribed thereto in Clause 3.3.5;

 

 

Fairly Disclosed

means disclosed in such way that a reasonably experienced purchaser reading the
relevant document(s) would understand the nature and scope of such
document(s) and the likely impact thereof on the Group Companies, whereby a mere
reference to information or a document that is not in fact included in the
Disclosed Information does not result in the document or information in it, to
be Fairly Disclosed;

 

 

Final Interim Accounts

has the meaning ascribed thereto in Clause 3.3.4;

 

 

Foreign Country

has the meaning ascribed thereto in clause 10.2 of Annex 13.1;

 

 

Governmental Entity

means any international, European Union, national, provincial or local
governmental body, regulatory body or authority exercising an executive,
legislative, judicial, regulatory, administrative or other governmental function
with jurisdiction in respect of the relevant matter;

 

 

Group or Group Companies

has the meaning ascribed thereto in Recital (C) to this Agreement;

 

 

Hardenberg

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

Installment

has the meaning given in Clause 4.2;

 

 

Initial Purchase Price

has the meaning ascribed thereto in Clause 3.1;

 

 

Intellectual Property Rights

means all the intellectual property rights as disclosed in the Disclosed
Information;

 

 

Interim Accounts

means the Company’s consolidated annual accounts in respect of the period of 1
January 2014 up to and including 31 August 2014 consisting of a balance sheet, a
profit and loss account and a cash flow statement together with explanatory
notes thereto, all prepared in accordance with Dutch GAAP;

 

 

Interim Accounts Date

means 31 August 2014;

 

 

Interim Accounts Notice

has the meaning ascribed thereto in Clause 3.3.4;

 

 

Key Employees

means Mr D. Lewis and Mr A. Hardenberg;

 

52

--------------------------------------------------------------------------------


 

Lawyer

has the meaning ascribed thereto in Clause 11.3.3;

 

 

Leakage

means, unless constituting Permitted Leakage, any of the following items
occurring or having occurred in the period as of the Effective Date and up to
and including the Completion Date:

 

(a)                                 any dividends or other distributions,
whether by way of share redemption, share capital reduction or otherwise, and
any other payment in respect of any share capital of any Group Company, in each
case whether in cash or in kind, paid or made by any Group Company to or for the
benefit of the Sellers and/or any of their respective Affiliates (excluding the
Group Companies);

 

(b)                                 any payments (including interest or
management fees, but excluding any payments made in the ordinary course of
business) made or benefits or assets conferred by any Group Company to the
Sellers and/or any of their respective Affiliates (excluding the Group
Companies);

 

(c)                                  any waiver or forgiveness of any
indebtedness or liability owed by or otherwise for the benefit of the Sellers
and/or any of their respective Affiliates (excluding the Group Companies) to any
Group Company, or any indebtedness or liability incurred by any of the Group
Companies for no consideration or a consideration which is not at arm’s length
to or otherwise for the benefit of the Seller and/or any of their respective
Affiliates (excluding the Group Companies);

 

(d)                                 any bonus (in cash or in kind) paid or
payable to any shareholder, director, employee, advisor or consultant of the
Seller and/or any of their respective Affiliates or any of the Group Companies
incurred or reimbursed by, or charged to, any of the Group Companies, as an
incentive to complete, or triggered by, the Transaction;

 

(e)                                  any payments made, or costs, expenses or
liabilities incurred, in relation to (the effectuation of) the Transaction
(except to the extent such payments, costs, expenses or liabilities are for the
Purchaser’s account or the Group’s account pursuant to the

 

53

--------------------------------------------------------------------------------


 

 

terms of this Agreement);

 

(f)                                   any liability pursuant to guarantees,
indemnifications or securities granted by any Group Company and any liability
incurred, assumed or indemnified for the benefit of any of the Sellers and/or
their respective Affiliates;

 

(g)                                  any agreement or undertaking by any Group
Company to do any of the items referred to in a. up to and including f. above;
and

 

(h)                                 any Tax Liability in respect of any of the
items referred to in a. up to and including g. above and / or minus any actual
Tax benefits in respect of any of the items referred to in a. up to and
including g. above;

Leakage Amount

means any amount of Leakage;

 

 

Leakage Notice

has the meaning ascribed thereto in Clause 11.2.1;

 

 

Leases

means all leases the Group Companies have entered into, as disclosed in the
Disclosed Information;

 

 

Lewis

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

Lock-Up Agreement

means the lock-up agreement to be entered into by and between the Parent and
each of the Sellers in the agreed form attached hereto as Schedule 12.3(o);

 

 

LTM Accounts

means the consolidated management accounts in respect of any twelve (12) months
period consisting of a balance sheet, a cash flow statement and a profit and
loss account all prepared in accordance with Dutch GAAP;

 

 

LTM EBITDA

means the last twelve (12) months EBITDA in any twelve (12) months period;

 

 

Management Agreement

means the management agreement to be entered into by and between the Company and
each of the Sellers in the agreed form attached hereto as Schedule 12.3(h);

 

 

Material Agreements

means all the agreements the Group Companies have entered into, as disclosed in
the Disclosed Information;

 

 

Net Income

means the net income of the Company for any period starting

 

54

--------------------------------------------------------------------------------


 

 

on 1 January of a certain year up to and including 31 December of that year as
derived from the relevant Annual Accounts;

 

 

Notary

means Mr P.G. van Druten or another civil law notary (notaris) (or such notary’s
substitute) of Loyens & Loeff N.V. in Amsterdam;

 

 

Notary Account

means the trust account (kwaliteitsrekening) of the Notary (account number:
55.72.97.133 in the name of Loyens & Loeff Amsterdam Derdengelden Notariaat,
Postbus 2888, 3000 CW Rotterdam at ABN AMRO Bank; Swift/BIC ABNANL2A; IBAN: NL
62 ABNA0557 2971 33;

 

 

Notice

means a notice to be given by a Party to another Party under this Agreement;

 

 

Ordinary Shares A

has the meaning ascribed thereto in Recital (A);

 

 

Ordinary Shares B

has the meaning ascribed thereto in Recital (A);

 

 

Ordinary Shares

means all issues and outstanding Ordinary Shares A and Ordinary Shares B, as
adjusted from time to time;

 

 

Parent

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

Parent Common Stock

has the meaning ascribed thereto in Clause 3.1(b);

 

 

Parent Deficit Notice

has the meaning ascribed thereto in Clause 6.2;

 

 

Party or Parties

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

Permits

has the meaning ascribed thereto in clause 16.1 of Annex 13.1;

 

 

Permitted Leakage

means any management fees or salaries payable during the period as of the
Effective Date and up to and including the Completion Date pursuant to
management agreements and/or employment agreements as disclosed in the
Disclosure Letter entered into by and between the Company and the shareholders
of the Seller or any of their respective Affiliates;

 

 

Preferred Payment

has the meaning ascribed thereto in Clause 4.1;

 

 

Prefs A

has the meaning ascribed thereto in Recital (B);

 

55

--------------------------------------------------------------------------------


 

Prefs B

has the meaning ascribed thereto in Recital (B);

 

 

Purchaser

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

Purchaser’s Account

means the bank account of the Purchaser as specified by the Purchaser to the
Notary, or the Sellers, as applicable, from time to time;

 

 

Purchaser Dilution Percentage

has the meaning ascribed thereto in Clause 6.2;

 

 

Purchaser Indemnified Parties

has the meaning ascribed thereto in Clause 16.1;

 

 

Purchaser’s Warranties

has the meaning ascribed thereto in Clause 13.6;

 

 

Put Deficit

has the meaning ascribed thereto in Clause 6.5;

 

 

Put Notice

has the meaning ascribed thereto in Clause 10.2.4;

 

 

Put Option

has the meaning ascribed thereto in Clause 10.1.1;

 

 

Put Option Period

has the meaning ascribed thereto in Clause 10.2.1;

 

 

Put Purchase Price

has the meaning ascribed thereto in Clause 10.2.1;

 

 

Put Shares

means all Ordinary Shares held by the Sellers;

 

 

Related Person

means any Affiliate and any other person or legal entity forming part of the
group (as meant in section 2:24c DCC) of which the legal entity concerned forms
part;

 

 

Relief

means any relief, allowance (including without limitation authorized or
depreciation), credit, deduction, exemption or set-off in respect of any Tax or
relevant to the computation of any income, profits or gains for the purposes of
any Tax, or any right to repayment of or savings of Tax;

 

 

Representatives

means any and all persons authorized to represent the entity concerned, whether
or not the authority is subject to limitations, as well as any of the
professional advisors or other representatives (however named) of such entity;

 

 

Schedules

means the schedules attached to this Agreement;

 

56

--------------------------------------------------------------------------------


 

Securities Act

has the meaning ascribed thereto in Clause 23.1;

 

 

Sellers

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

Sellers’ Account

means the bank account of the Sellers as specified by the Sellers to the Notary,
or the Purchaser, as applicable, from time to time;

 

 

Sellers’ Breach

means any breach by any of the Sellers under or in connection with this
Agreement;

 

 

Sellers’ Group

means the Sellers and their Affiliates (other than the Group Companies) at any
time before Completion;

 

 

Sellers’ Warranties

means the warranties included in Annex 13.1;

 

 

Set-off Consideration Shares

has the meaning ascribed thereto in Clause 25.4.2;

 

 

Set-off Notice

has the meaning ascribed thereto in Clause 25.4.2;

 

 

SFX Touring Business

means any single-artist or single act centered international tour with eight
(8) or more dates in a given twelve (12) month period and with all dates held
under the same name and/or concept, which are owned by the Parent or in respect
to which tour the Purchaser has a right to exploit such tour as of the date
hereof or in the future. For the avoidance of doubt, this shall not include
tours that do not focus on an artist, including but not limited to Sensation or
Life in Color;

 

 

Shareholders

has the meaning ascribed thereto in Clause 21.1.1;

 

 

Shareholders’ Agreement

means the Shareholders’ Agreement to be entered into by the Sellers, the
Purchaser and the Company in the agreed form attached hereto as Schedule
12.3(m);

 

 

Shares

has the meaning ascribed thereto in Clause 2.1.2(b);

 

 

Shares 1

has the meaning ascribed thereto in Clause 2.1.2(a);

 

 

Shares 2

has the meaning ascribed thereto in Clause 2.1.2(b);

 

 

State Laws

has the meaning ascribed thereto in Clause 23.1;

 

 

Stock Market

has the meaning ascribed thereto in Recital (D);

 

57

--------------------------------------------------------------------------------


 

Subsidiaries

means Mylocker B.V., Twisted Heads B.V., Alda Events B.V., Amsterdam Music
Festival B.V., Kingsland Festival B.V., Alda Events North America Inc., A Day at
the Park B.V., Electronic Family B.V. and Twisted Heads Events B.V.;

 

 

Subsidiary Shares

means the issued and outstanding shares in the share capital of the
Subsidiaries;

 

 

Tax

means all forms of tax, levy, duty, impost, social security charges and
contributions, health security contributions, any other contributions, any other
obligations comparable to tax related ancillary obligations, withholdings of any
nature whatsoever as well as special charges of any kind and other monetary
obligations, together with all interest, penalties, additions, damage, fines,
thereto, relating to any of them, whether disputed or not and regardless of
whether these items are chargeable directly or primarily against or attributable
directly or primarily to any other person and of whether any amount in respect
of any of them is recoverable from any other person;

 

 

Tax Audit

an investigation by any Tax Authority in connection with Tax relating to or
affecting any of the Group Companies;

 

 

Tax Authority

means any Governmental Entity, taxing authority or other authority competent to
impose or collect any Tax;

 

 

Tax Claim

means the issue of any notice, letter or other document by or on behalf of any
Tax Authority (or the taking of any other action by or on behalf of any Tax
Authority) from which notice, letter, document or action it appears that a Tax
Liability is to be, or may come to be, imposed on or collected from any of the
Group Companies;

 

 

Tax Documents

has the meaning ascribed thereto in Clause 19.2(b);

 

 

Tax Indemnity Payment

has the meaning ascribed thereto in Clause 17.1;

 

 

Tax Liability

means (i) any liability to make actual payments of Tax (or amounts in respect of
Tax), regardless of whether any such liability shall have been discharged in
whole or in part on or before Completion, and (ii) the loss of any Relief,
including a loss as a result of the setting off of any Relief against income,
profits or gains or against any Tax otherwise chargeable;

 

 

Tax Return

means any return, (including any information return), report, statement,
declaration, schedule, notice, form, or other

 

58

--------------------------------------------------------------------------------


 

 

document or information filed with or submitted to, or required to be filed with
or submitted to, any Tax Authority in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any
requirement relating to Tax;

 

 

Territory

means the world;

 

 

Total Leakage Amount

means the Leakage Amount together with the Additional Leakage Amount;

 

 

Transaction

means the sale and purchase of the Shares, on the terms and subject to the
conditions of this Agreement;

 

 

Warranty Breach

has the meaning ascribed thereto in Clause 14.2;

 

 

Working Capital

means, as at any date, the working capital of the Group Companies comprising the
items referred to in Annex 3.3.2 and unless otherwise noted means the Current
Assets minus Current Liabilities; and

 

 

Working Capital Adjustment

has the meaning ascribed thereto in Clause 3.3.8.

 

59

--------------------------------------------------------------------------------

 


 

ANNEX 13.1 — SELLERS’ WARRANTIES

 

1                                                  General

 

1.1                                        Each of the Sellers is a company duly
incorporated and validly existing under the laws of the Netherlands.

 

1.2                                        Each of the Sellers has full
corporate power and authority to enter into and perform its rights and
obligations pursuant to this Agreement and each document to be executed at or
before Completion to which the relevant shareholder of such Sellers is expressed
to be a party.

 

1.3                                        Each of the Sellers has full power
and authority to enter into and perform its rights and obligations pursuant to
this Agreement and each document to be executed at or before Completion to which
the relevant shareholder of such Sellers is expressed to be a party.

 

1.4                                        The entering into and performance of
this Agreement (and each document to be executed at or before Completion to
which the Sellers are expressed to be Parties) by the Sellers have been duly
authorised by all required corporate action.

 

1.5                                        This Agreement and all other
documents to be entered into by the Sellers in connection with this Agreement
will, when executed, constitute legally valid and binding obligations on the
Sellers, enforceable in accordance with their respective terms.

 

1.6                                        The entering into and performance of
this Agreement by the Sellers does not and will not:

 

(a)                       conflict with, or constitute a breach of or a default
under, any provision of:

 

(i)                          any of the articles of association or other
constitutional and corporate documents of the Sellers or any Group Company;

 

(ii)                       to the Best Knowledge of the Sellers any agreement or
instrument by which any of the Sellers is bound;

 

(iii)                    any law, order, judgement, decree or regulation
(whether issued by any court, arbitration panel, or Governmental Entity) by
which any of the Sellers or any Group Company is bound;

 

(b)                       to the Best Knowledge of the Sellers relieve any other
party to an agreement with any Group Company of its obligations or to the Best
Knowledge of the Sellers enable that party to vary or terminate its rights or
obligations under that agreement, except as set out in the Disclosed
Information;

 

(c)                        result in the creation or imposition of any right or
any Encumbrance on any of the Lease, or Assets, rights or securities of any
Group Company or the repayment of any indebtedness of any Group Company;

 

60

--------------------------------------------------------------------------------


 

(d)                       require any consent, approval, authorisation of, or
registration, designation, declaration or filing with, any Governmental Entity
under any Applicable Laws.

 

1.7                                        Each of the Sellers is commercially
solvent, meaning that they are able to pay their debts as and when they fall due
in the ordinary course of business. The Sellers have not been dissolved nor is
in the process of liquidation. No action or request is pending or to the Best
Knowledge of the Sellers threatened (whether made by the Sellers or by any other
person) to declare the Sellers insolvent, to adjudicate bankruptcy, to grant a
moratorium or a suspension of payments, or to dissolve or liquidate the Sellers
and no facts or circumstances exist which would entitle any person to commence
any of those proceedings in any jurisdiction against the Sellers.

 

1.8                                        To the Best Knowledge of the Sellers
none of the Sellers is party to any transaction which is capable of being set
aside, stayed, reversed, avoided or affected in whole or in part by any
bankruptcy or insolvency proceedings under any Applicable Laws, whether as
transactions at undervalue, in fraud of or against the interests of creditors,
against the corporate interest (ultra vires), or by way of fraudulent conveyance
(pauliana) or similar concepts or legal principles under any Applicable Laws and
no attachment on any of the Assets has been levied.

 

2                                                  Group Companies

 

2.1                                        Each of the Group Companies is a
company duly incorporated and validly existing under the laws of the
Netherlands.

 

2.2                                        Each of the Group Companies has full
corporate power and authority to own its Assets and to carry on its business as
conducted at present in each jurisdiction in which it conducts its Business.

 

2.3                                        Each of the Group Companies is
commercially solvent, meaning that (i) it is able to pay its debts as and when
they fall due in the ordinary course of business, (ii) it is not to be expected
that it becomes unable to pay its debts when due and (iii) it is not over
indebted. None of the Group Companies has been dissolved or is in the process of
liquidation. No action or request is pending or to the Best Knowledge of the
Sellers threatened (whether by any of the Group Companies or by any other
person) to declare any of the Group Companies insolvent, to adjudicate
bankruptcy, to grant a moratorium or a suspension of payments, or to dissolve or
liquidate any of the Group Companies and to the Best Knowledge of the Sellers no
facts or circumstances exist which would entitle any person to commence any of
those proceedings in any jurisdiction against any of the Group Companies.

 

2.4                                        To the Best Knowledge of the Sellers
none of the Group Companies is party to any transaction which is capable of
being set aside, stayed, reversed, avoided or affected in whole or in part by
any bankruptcy or insolvency proceedings under any Applicable Laws, whether as
transactions at undervalue, in fraud of or against the interests of creditors,
against the corporate interest (ultra vires), or by way of fraudulent conveyance
(Pauliana) or similar concepts or legal principles under any Applicable Laws and
no attachment on any of the Assets has been levied.

 

61

--------------------------------------------------------------------------------


 

2.5                                        None of the Group Companies is party
to a merger, split off or demerger within the meaning of Title 7 of Book 2 DCC
or any other Applicable Laws.

 

2.6                                        Each of the Group Companies is
registered in the trade register of the Chamber of Commerce or with any
Governmental Entity or other authority or agency under the laws of its country
of incorporation and in conformity with the extracts made available to the
Purchaser. The information shown on the respective extracts is true, accurate,
and not misleading. No notice has been received or allegation has been made that
a registration is incorrect or should be rectified.

 

2.7                                        No Group Company:

 

(i)                          has any activities that do not relate directly or
indirectly to the Business;

 

(ii)                       has any branch office or permanent establishment
outside its principle place of business;

 

(iii)                    is (or has agreed to become) a member of any
partnership or other unincorporated association, joint venture, alliance or
consortium (other than recognised trade associations).

 

2.8                                        The Group Companies do not carry on
Business under names other than their own respective registered corporate names.

 

2.9                                        No current or former officer,
director, shareholder or Affiliate of any Group Company is now, or has been
during the last three (3) fiscal years, (i) a party to any transaction or
agreement with any Group Company having a value greater than EUR 50,000 (in
words: fifty thousand euro), or (ii) indebted to any Group Company in an amount
greater than EUR 50,000 (in words: fifty thousand euro) or (iii) the direct or
indirect owner of an interest in any person which is a present competitor,
supplier or customer of any Group Company, nor does any such person receive
income from any source other than the Group Companies which should properly
accrue to the Group Companies. No current or former Affiliate of any Group
Company or any associate thereof is a guarantor or otherwise liable for any
liability of any Group Company.

 

3                                                  Constitutional and corporate
documents

 

3.1                                        The copies of the constitutional and
corporate documents of the Group Companies, as referred to in the Disclosure
Letter, are true, accurate and complete in all respects. No action has been
taken to amend any of the constitutional and corporate documents.

 

3.2                                       All statutory books and registers of
the Group Companies have been properly kept and no notice or allegation that any
of them is incorrect or should be rectified has been received.

 

3.3                                        All resolutions and other documents
which any of the Group Companies or any of its directors, officers, agents or
Employees are required by law to file or register or deliver to the Chamber of
Commerce or with any other relevant Governmental Entity have been correctly made
up, duly filed, registered and delivered.

 

62

--------------------------------------------------------------------------------


 

4                                                  Shares; Subsidiary Shares

 

4.1                                        The authorised share capital of the
Company amounts to EUR 90,000 (in words: ninety thousand euro), divided into
nine hundred (900) shares with a nominal value of EUR 100 (in words: hundred
euro) each.

 

4.2                                        The Sellers have full legal and
beneficial title to and ownership of the Shares, free and clear of any
Encumbrances and with full right and capacity to sell and transfer the Shares.

 

4.3                                        The Company has full legal and
beneficial title to and ownership of all of those Subsidiary Shares, free and
clear of any Encumbrance as per the Completion Date.

 

4.4                                        The Shares and the Subsidiary Shares
are duly authorised, validly issued, fully paid up and are not repaid (openly or
hidden) and no obligations exist for the holder of those shares to further
contribute to the share capital (whether by subscription for further shares, by
payment of share premium or otherwise), to provide loan financing to any Group
Company, or to issue any guarantees of any kind on behalf of any of the Group
Companies and there have been no hidden distribution of profits or hidden
contribution in kind related to any of the Group Companies.

 

4.5                                        Prior to Completion there is no
outstanding option, warrant, put, call, subscription, convertible or
exchangeable security, right, bond, commitment or agreement of any character to
which any of the Sellers or any Group Company is a party or by which the any of
the Sellers or any Group Company is bound, obligating any of the Sellers or any
Group Company to issue, exchange, transfer, sell, repurchase, redeem or
otherwise acquire any shares or other securities in or relating to the capital
of any of the Group Companies or to create any Encumbrance, or obligating any of
the Sellers or any Group Company to grant, extend, accelerate the vesting of, or
enter into, any such option, warrant, put, call, subscription, convertible or
exchangeable security, right, bond, commitment or agreement or to create any
Encumbrance. There is no commitment to create any of the foregoing and no person
has claimed to be entitled to any of the foregoing.

 

4.6                                        There are no outstanding depository
receipts (certificaten) issued by any of the Group Companies with or without the
cooperation of such Group Companies.

 

5                                                  Conduct of business

 

5.1                                        Since the Effective Date:

 

(a)                       there has been no deterioration in the turnover,
financial or trading position or the prospects of any of the Group Companies;

 

(b)                       there has been no deterioration in the values of any
of the Assets or properties as a consequence of which the market value of any
Asset or property is lower than the book value attributed to it in the 2013
Accounts;

 

63

--------------------------------------------------------------------------------


 

(c)                        no fixed asset of any Group Company has been revalued
and none of the Assets have otherwise been revalued in accordance with Dutch
GAAP as it was applicable at the Balance Sheet Date;

 

(d)                       there has been no Leakage;

 

(e)                        no Key Employee of any of the Group Companies has
resigned nor is there any indication that one or more Key Employees intend to
resign.

 

5.2                                        Since the Effective Date, other than
in the ordinary course of business none of the Group Companies:

 

(a)                       has terminated or otherwise lost the services of its
directors, officers and Key Employees, and its business relationships with
customers, suppliers and others having business dealings with each Group
Company;

 

(b)                       has created, extended, granted, issued, allowed, or
have agreed to create, extend, grant, issue or allow any Encumbrances over any
of its Assets;

 

(c)                        has disposed of or grant any option or right of
pre-emption (voorkeursrecht) in respect of any material part of its Assets;

 

(d)                       has created, issued, increased, acquired, reduced,
repaid, redeemed or disposed of, or have agreed to create, issue, increase,
acquire, reduce, repay, redeem or dispose of any shares or equity interests or
securities convertible into shares or equity interests or loans;

 

(e)                        has given or transferred, or has agreed to give or
transfer, any option in respect of any shares or loans;

 

(f)                         has incurred any liability with a value more than
EUR 25,000 (in words: twenty-five thousand euro);

 

(g)                        has entered into any capital commitment that
(i) individually exceeds EUR 10,000 (in words: ten thousand euro) or
(ii) together with all other capital commitments entered into after the date of
this Agreement exceeds EUR 30,000 (in words: thirty thousand euro);

 

(h)                      has increased, or agreed to increase the remuneration
(including fringe, retirement, death or disability benefits) of any of its
directors, officers or Employees, has declared any bonuses for any of its
directors, officers or Employees or has made any material change in the
provisions of employment of any of its directors officers or Employees or
employ;

 

(i)                          has permitted any of their policies of insurance to
lapse or to the Best Knowledge of the Sellers has done anything which would make
any policy of insurance void or voidable or otherwise modified, cancelled or
terminated any of their policies of insurance;

 

64

--------------------------------------------------------------------------------


 

(j)                          has entered into or have ended any agreement,
including any lease, hire purchase, instalment sale, insurance or license
agreement;

 

(k)                       has incurred any indebtedness or assumed, guaranteed
or otherwise became responsible for the obligations of, or made any loans or
advances to, any other person, or made any payments out of or drawings on their
respective bank accounts (except routine payments, consistent with past
practice);

 

(l)                           has modified, amended, altered, revoked,
rescinded, terminated or acted, or omitted to act, in any way which affects, or
could affect, the provisions, validity or enforceability of any of their
contracts, commitments, licences or agreements;

 

(m)                   has entered into any agreement or arrangement with the
Seller or any of its Affiliates or have made any payment to the Seller or any of
its Affiliates, except on arm’s length terms;

 

(n)                       has declared, paid or agreed to pay or declare any
dividend or have made or agreed to make any distribution in kind, whether from
capital or reserves, including the acquisition of own shares and the reduction
of share capital or otherwise paid or agreed or to make any payments to the
shareholders of the relevant Group Company;

 

(o)                       has changed or agreed to change the principal amount
or otherwise amend the terms of any debt of the Group Companies;

 

(p)                       have made any change to its policy concerning the
payment of creditors;

 

(q)                       has disclosed any confidential information to any
third party;

 

(r)                          has done or have omit to do or have caused to allow
to be done or to be omitted to be done any act or thing that is inconsistent
with the provisions of this Agreement or the consummation of the Transaction;

 

(s)                         has paid, discharged or satisfied any claims
(whether or not such claims are already the subject matter of judicial or
arbitration proceedings), liabilities or obligations (whether absolute, accrued,
contingent or otherwise qualified), nor have they cancelled any debt;

 

(t)                          has changed Accounting Principles;

 

(u)                       has amended their articles of association, bylaws, or
any other comparable constitutional document or adopted a plan of complete or
partial liquidation, or authorised, approved or effected any dissolution,
merger, consolidation, restructuring, recapitalisation or reorganisation;

 

(v)                       has entered into or been made subject to any
collective bargaining agreement or amendment thereto;

 

(w)                     has made or has changed any material Tax election, has
amended any Tax return or has taken any Tax position on any Tax return, in case
it would

 

65

--------------------------------------------------------------------------------


 

reasonably be expected to have the effect of materially increasing the Tax
liability of any Group Company; and

 

(x)                       to the Best Knowledge of the Sellers has entered into
any commitment or allowed any situation to be maintained which could result in
any of the above.

 

5.3                                        The Sellers have notified the
Purchaser of any prospective judicial or arbitration proceedings directly or
indirectly relating to the Group Companies and have kept the Purchaser informed
of all developments after the first notification.

 

5.4                                        There exists no actual or, to the
Best Knowledge of the Sellers threatened termination, cancellation or limitation
of, or any adverse modification or change in the business relationship of, any
Group Company with any supplier, customer or other business relationships or any
group of suppliers, customers or business relationships whose purchases or
services provided to any Group Company are individually or in the aggregate
material to the condition of such Group Company, and there exists no present
condition or state of facts or circumstances that would prevent the Group
Companies from conducting such business relationships with any such supplier or
customer or group of suppliers or customers in the same manner as heretofore
conducted by the Group Companies.

 

6                                                  The Accounts

 

6.1                                        The 2013 Accounts are attached hereto
as Appendix 6.1. The 2013 Accounts have been prepared in accordance with and
comply with all Applicable Laws and the Accounting Principles. The 2013 Accounts
are not affected by any unusual or non-recurring items. The 2013 Accounts
present a true, accurate and fair view of the financial position of each of the
Group Companies as at the end of and the results of each of the Group Companies
for the calendar year ending on 31 December 2013 contain no omissions and truly,
accurately and fairly represent:

 

(a)                       each of the items separately specified in the balance
sheet and profit and loss statements;

 

(b)                       the consolidated financial position of each of the
Group Companies as per the Balance Sheet Date; and

 

(c)                        the consolidated results of operations of each of the
Group Companies during the financial period to which they relate.

 

6.2                                        The 2013 Accounts are not affected by
any unusual or non-recurring items and contain either provisions adequate to
cover, or full particulars in the notes to the Accounts of, all Tax (including
deferred Tax) and other liabilities (whether qualified, contingent or otherwise)
of the Group Companies at the Balance Sheet Date, except as set out in the
Disclosed Information.

 

6.3                                        The 2013 Accounts and the Interim
Accounts have been prepared on a basis consistent with the basis employed in the
Group Companies’ annual accounts for each of the three (3) preceding financial
periods without any change in the accounting policies used.

 

66

--------------------------------------------------------------------------------


 

6.4                                        The Interim Accounts are attached
hereto as Appendix 6.1. The Interim Accounts have been prepared in accordance
with and comply with all Applicable Laws and the Accounting Principles. The
Interim Accounts are not affected by any unusual or non-recurring items. The
Interim Accounts present a true, accurate and fair view of the financial
position of each of the Group Companies as at the end of and the results of each
of the Group Companies for the calendar year ending on 31 August 2014 contain no
omissions and truly, accurately and fairly represent:

 

(a)                       each of the items separately specified in the balance
sheet and profit and loss statements;

 

(b)                       the consolidated financial position of each of the
Group Companies as per the Interim Accounts Date; and

 

(c)                        the consolidated results of operations of each of the
Group Companies during the financial period to which they relate.

 

6.5                                        The Interim Accounts are not affected
by any unusual or non-recurring items and contain either provisions adequate to
cover, or full particulars in the notes to the Accounts of, all Tax (including
deferred Tax) and other liabilities (whether qualified, contingent or otherwise)
of the Group Companies at the Interim Accounts Date, except as set out in the
Disclosed Information

 

6.6                                        All financial and accounting records
of the Group Companies have been properly maintained, duly and timely filed and
constitute a true and complete record of all matters which ought to appear in
them. All other records of the Group Companies have been properly and adequately
maintained and duly and timely filed whenever legally required. These books and
records of account are true and complete and truly and fairly reflect all of the
assets, rights, liabilities and transactions of any and each of the Group
Companies.

 

6.7                                        No Group Company has issued general
guarantees for the benefit of, or is otherwise generally liable for obligations
of third parties (including for the avoidance of doubt any member of the
Sellers’ Group).

 

6.8                                        Each of the Group Companies has
complied in all material respects with all applicable legal requirements
concerning the publication and filing of its annual accounts.

 

7                                                  Indebtedness, loans and bank
accounts

 

7.1                                        None of the Group Companies has
outstanding any loan capital or any money borrowed or raised from any person or
entity not being another Group Company, including money raised by promissory
note or debt factoring or any liability (whether present or future) in respect
of any guarantee or indemnity.

 

7.2                                        None of the Group Companies has lent
any money to any person or entity, not being another Group Company, which has
not been repaid to any of them nor does any of them own the benefit of any debt
(whether present of future) other than debts accrued to it in the ordinary
course of its Business.

 

67

--------------------------------------------------------------------------------


 

8                                                  Assets

 

8.1                                        The Group Companies have full legal
and beneficial title to the Assets, except for such part of the Assets as has
been sold by the Group Companies in the ordinary course of business since the
date of the 2013 Accounts. The Assets are free and clear of any Encumbrance. The
title to the Assets has only been retained by third parties to the extent that
any reservation of title (eigendomsvoorbehoud) has been agreed upon between the
Group Companies and the relevant suppliers in the ordinary course of business.

 

8.2                                        No Group Company holds assets under
any agreement for lease, hire, hire purchase, retention of title or sale on
conditional or deferred terms.

 

8.3                                        None of the Group Companies has been
a party to a transaction pursuant to or as a result of which an Asset owned,
purportedly owned or otherwise held by any of them is liable to be transferred
or re-transferred to another person.

 

8.4                                        The stock is, in the ordinary course
of business of the Group Companies, in good and marketable condition, except to
the extent that a provision for obsolete or slow moving stock is made.

 

8.5                                        The property rights and Assets owned,
leased or otherwise used by the Group Companies are in good repair and
condition, comprise all the assets necessary for the conduct of the Business of
the Group Companies.

 

9                                                  Lease

 

9.1                                        The Group Companies do not own any
real estate (onroerend goed) nor have owned any real estate in the last ten
(10) years.

 

9.2                                        All leases the Group Companies have
entered into are listed in the Disclosed Information. All the rights and
obligations of the Group Companies with regard to the Leases are limitative
included in the Leases.

 

9.3                                        Each Lease complies with all
Applicable Laws and regulations and whenever capable of registration has been
registered, is in full force and effect and the relevant Group Company has fully
complied with its obligations under it.

 

9.4                                        On termination of any Lease no Group
Company will be under any obligation to restore the premises held under that
lease to the state of the premises at the start of the lease.

 

9.5                                       No Group Company has made any
renovation or alteration of any premises held under any Lease other than on the
basis of and in accordance with the prior permission or consent of the relevant
landlords and/or - to the extent applicable - the relevant Governmental Entity
or quasi-Governmental Entity.

 

9.6                                        No Group Company has sublet any
premises held under any Lease other than on the basis of and in accordance with
the prior permission or consent of the relevant

 

68

--------------------------------------------------------------------------------


 

landlords and/or - to the extent applicable - the relevant Governmental Entity
or quasi-Governmental Entity.

 

9.7                                        No Group Companies has received any
order or instruction with respect to carry out improvements or repairs of any
premises held under any Lease which remains outstanding.

 

9.8                                        The Leases comprises all the (real)
property necessary for the Group Companies to carry on their Business in a
manner in which it is presently conducted.

 

9.9                                        There is no covenant, restriction,
burden, stipulation or cost affecting any premises held under any Lease, which
is of an onerous or unusual nature or which conflicts with its present use or
materially affects its value.

 

9.10                                 In relation to each Lease, the (ground)
rent, service costs, taxes and other costs have been paid and all obligations
have been fulfilled up to date and the securities have been furnished.

 

9.11                                 The Group Companies are not in breach under
the Leases.

 

10                                           Taxes

 

Tax liability

 

10.1                                 The Group Companies have been duly and
timely registered for Tax purposes in their country of incorporation.

 

10.2                                 None of the Group Companies is, or has ever
been liable to Tax in the past ten (10) years preceding the date of this
Agreement in a country, other than the country of its incorporation (a Foreign
Country), as a result of:

 

(a)                      it being considered a resident for any Tax purpose in a
Foreign Country; or

 

(b)                      it having a branch, agency or permanent establishment
in a Foreign Country; or

 

(c)                       it being considered to be a branch, agency or
permanent establishment of a company in a Foreign Country; or

 

(d)                      it owning shares in a subsidiary in a Foreign Country.

 

10.3                                 The Group Companies and the Sellers (in
case of a consolidated Tax Return that includes a Group Company) have duly and
timely paid all Taxes due in relation to each Group Company and all Taxes for
which such Group Company is liable, and, to the extent that any Taxes are due or
liable but not yet fully paid on the Completion Date, the difference is fully
and specifically provided for in the 2013 Accounts.

 

10.4                                 No penalties or interest charges are or
will become due, except to the extent the relevant amount of such penalties or
interest charges is fully and specifically provided for in the 2013 Accounts.

 

69

--------------------------------------------------------------------------------


 

10.5                                 None of the Group Companies is liable for
Taxes imposed on or due by any third party, except to the extent the relevant
amount of such Taxes is fully and specifically provided for in the 2013
Accounts.

 

10.6                                 The Group Companies have made all
deductions in respect, or in account of, any Tax from any payments made by it
which it is obliged or entitled to make and has accounted in full to the
appropriate authority for all amounts so deducted.

 

Compliance

 

10.7                                 The Group Companies and the Sellers (in
case of a consolidated Tax Return that includes a Group Company) have each duly
and timely filed all Tax Returns and all such Tax Returns have been true,
correct, and complete and filed in the proper form.

 

10.8                                 All details concerning any requested and/or
granted extensions in time for the filing of any Tax Returns in relation to the
Group Companies are set out in the Disclosed Information.

 

10.9                                 All records which the Group Companies are
required to keep for Tax purposes, are duly kept, and are available for
inspection, at each of the Group Companies’ premises.

 

10.10                          The Group Companies do not have any intention or
commitment to conclude, in the period up to the Completion Date, with any Tax
Authority any agreement, ruling or compromise in connection with Tax.

 

10.11                          Neither any of the Group Companies nor any of the
Sellers (in case of a consolidated Tax Return that includes a Group Company) is
computing its taxable amount in a currency other than the lawful currency of its
country of incorporation.

 

10.12                          Neither any of the Group Companies nor any of the
Sellers (in case of a consolidated Tax Return that includes a Group Company) is
or has been involved nor is it likely that it will be involved, in any dispute,
disagreement, legal proceeding or appeal with any Tax Authority or any other
person concerning any matter likely to affect any Tax liability of a Group
Company and no investigation, visit or audit by any Tax Authority is currently
announced, threatening to occur or pending.

 

Fiscal unity

 

10.13                          The Disclosed Information sets out full
particulars of all Tax regimes that each of the Group Companies is subjected to
and results either in the filing of Tax Returns on a consolidated basis or a
transfer of profits or losses to other entities within the Sellers’ Group prior
to the Completion Date.

 

10.14                          No Group Company has been involved in any
“tainted transaction” within the meaning of article 15ai Dutch Corporation Tax
Act 1969 (Wet op de vennootschapsbelasting 1969) (or other comparable provisions
of Applicable Laws in other countries where a Group Company was or is
incorporated) in the current financial year and the six (6) previous financial
years preceding the date of this Agreement.

 

70

--------------------------------------------------------------------------------


 

Participation exemption

 

10.15                          None of the shareholdings owned by the Group
Companies qualify as a low taxed passive participation within the meaning of
article 13(9) of the Dutch Corporation Tax Act 1969 (Wet op de
vennootschapsbelasting 1969) (or other comparable provisions of Applicable Laws
in other countries where a Group Company was or is incorporated).

 

10.16                          Neither any of the Sellers nor any of the Group
Companies qualifies or has qualified in the past as an investment institution
(beleggingsinstelling) within the meaning of article 28 or (previously) article
28b of the Dutch Corporation Tax Act 1969 (Wet op de vennootschapsbelasting
1969) (or other comparable provisions of Applicable Laws in other countries
where a Group Company was or is incorporated).

 

10.17                          None of the Group Companies has depreciated
receivables on affiliated entities (within the meaning of article 10a, paragraph
4, of the Dutch Corporation Tax Act 1969 (Wet op de vennootschapsbelasting 1969)
(or other comparable provisions of Applicable Laws in other countries where a
Group Company was or is incorporated)) against taxable income.

 

10.18                          None of the Group Companies has depreciated for
Tax purposes a shareholding to which the Dutch participation exemption (or other
comparable provisions of Applicable Laws in other countries where a Group
Company was or is incorporated) applies.

 

10.19                          None of the Group Companies qualifies or has
qualified in the past as a group financing company within the meaning of
(previously) article 15b of the Dutch Corporation Tax Act 1969 (Wet op de
vennootschapsbelasting 1969) (or other comparable provisions of Applicable Laws
in other countries where a Group Company was or is incorporated).

 

No recaptures

 

10.20                          The entering into this Agreement and the
execution thereof will have no impact on the Tax position of the Group
Companies, including any agreement, ruling, or compromise with any Tax Authority
and the application of favourable Tax regimes.

 

10.21                          During the current financial year and the five
(5) previous financial years preceding the date of this Agreement, none of the
Group Companies has claimed or has been granted exemptions from Taxes in
connection with reorganisations or mergers, and there are no reorganisations or
mergers which have come into effect on or before the date of this Agreement,
which will or may give rise to the assessment or payment of Taxes after the date
of this Agreement.

 

10.22                          None of the Group Companies has debt outstanding
on which interest would not be deductible, including as a result of articles 10,
10a, 10b or 13l and/or 15ad of the Dutch Corporation Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).

 

10.23                          Neither the Group Companies nor any of the Group
Companies’ directors in their position as director of any of the Group Companies
have ever been the subject of a criminal investigation, accused or found guilty
of fraud, relating to or involving Tax.

 

71

--------------------------------------------------------------------------------


 

10.24                          During the current financial year and the five
(5) previous financial years preceding the date of this Agreement, none of the
Group Companies has acted as contractor or subcontractor as defined in the Chain
Liability Act (Wet Ketenaansprakelijkheid) of the Dutch Collection Act 1990
(Invorderingswet) or other comparable provisions of Applicable Laws in other
countries where a Group Company was incorporated. Consequently, none of the
Group Companies is or will become liable to Tax chargeable primarily on any
other person, body of persons, entity or company, including, without limitation,
social security payments for subcontractors. The Sellers and each of the Group
Companies have taken all measures to avoid, to the greatest extent possible, a
potential claim under article 35 of the Dutch Collection Act 1990.

 

10.25                          During the current fiscal year and for the five
previous fiscal years preceding the date of this Agreement, neither the Sellers
nor any of the Group Companies has used hired-in personnel, as defined in
article 34 (recipients’ liability) of the Dutch Collection Act 1990
(Invorderingswet) (or other comparable provisions of Applicable Laws in other
countries where a Group Company was or is incorporated), and the relevant
associated order and directives. Each of the Sellers and each of the Group
Companies have taken all measures to avoid, to the greatest extent possible, a
potential claim under article 34 of the Dutch Collection Act 1990 (or other
comparable provisions of Applicable Laws in other countries where a Group
Company was or is incorporated).

 

10.26                          Neither the Sellers nor the Group Companies have
ever contracted employees without a work permit based on the Foreign Nationals
(Employment) Act (Wet arbeid vreemdelingen) (or other comparable provisions of
Applicable Laws in other countries where a Group Company was or is
incorporated).

 

10.27                          Each of the Sellers and each of the Group
Companies have taken all measures to avoid, to the greatest extent possible, a
potential claim under the Dutch Placement of Personnel by Intermediaries Act
(Wet allocatie arbeidskrachten door intermediairs) (or other comparable
provisions of Applicable Laws in other countries where a Group Company was or is
incorporated).

 

10.28                          None of the Group Companies has ever acted as the
liquidator (vereffenaar) of any entity in the sense of the Dutch General Tax Act
(Algemene wet inzake rijksbelastingen) (or other comparable provisions of
Applicable Laws in other countries where a Group Company was or is
incorporated). None of the Group Companies has ever acted as a managing director
of any entity in the sense of the Dutch General Tax Act (Lichaam in de zin van
de Algemene wet inzake rijksbelastingen) or the Dutch Collection Act 1990 (or
other comparable provisions of Applicable Laws in other countries where a Group
Company was or is incorporated). None of the Group Companies has ever acted as
an executor of a will (executeur-testamentair).

 

10.29                          The capital of the Group Companies is equal to
the amounts stated in Appendix 10.29, and is capital recognised for Tax purposes
within the meaning of article 3a of the Dutch Dividend Tax Act 1965 and
comparable provisions of Applicable Laws, regulations and orders in other
countries where the Group Companies are resident.

 

72

--------------------------------------------------------------------------------


 

10.30                          None of the Group Companies will lose its right
to carry forward losses, fully or partially, as a result of the entering into
this Agreement or the implementation thereof.

 

10.31                          On the assumption that disposals are made for a
consideration equal to the book value shown in or adopted for the purposes of
the 2013 Accounts, no charge to Tax would arise on the disposal by the Group
Companies of any of its or their assets.

 

10.32                          No claim has been made for the depreciation of
any asset of any of the Group Companies for Tax purposes in circumstances in
which the claim is likely to be disallowed.

 

10.33                          The Disclosed Information sets out full
particulars of all claims and elections made (or assumed in the 2013 Accounts,
to be made) insofar as they could affect the taxable gain or allowable loss
which would arise in the event of a disposal after the Completion Date by the
Group Companies of any of its or their assets.

 

10.34                          None of the Group Companies is under any
obligation to pay nor has it since the Completion Date paid or agreed to pay any
compensation for loss of office or for any gratuitous payment not deductible in
computing its income for Tax purposes.

 

IP Regimes

 

10.35                          The Disclosed Information sets out full
particulars of all Tax regimes that each of the Group Companies is subjected to
relating to intellectual property (immaterieel activum) within the meaning of
article 12b of the Dutch Corporation Tax Act 1969 (Wet op de
vennootschapsbelasting 1969) or other comparable provisions of Applicable Laws
in other relevant jurisdictions.

 

Transfer pricing

 

10.36                          All transactions or arrangements between the
Group Companies and the Sellers’ Group are and were effected on arm’s length
terms and no such transactions or arrangements involving the Group Companies
have taken place or are in existence that are such that any provision relating
to transfer pricing might be invoked by any Tax Authority, affecting the Tax
position of the Group Companies.

 

10.37                          Each of the Group Companies has all relevant
information available to demonstrate and defend its transfer pricing position,
including (where applicable) a copy of all Sellers’ transfer pricing
documentation that meets the requirements of Dutch and German tax regulations.

 

Value added tax

 

10.38                          Each of the Group Companies is registered with
the Tax Authorities in their country of incorporation as an “entrepreneur” for
Value Added Tax, Goods and Services Tax, Sales Tax, or similar taxes (VAT)
purposes.

 

10.39                          During the current financial year and the five
(5) previous financial years preceding the date of this Agreement all Value
Added Tax charged to any of the Group Companies was fully refundable and was
fully refunded.

 

73

--------------------------------------------------------------------------------


 

10.40                          No Group Company has decided or agreed to decide
that any rents paid or received or the acquisition of any real estate will be
subject to VAT.

 

10.41                          No Group Company owns any assets to which the
provisions of article 13 of the Executionary Decree Value Added Tax 1968
(Uitvoeringsbeschikking Omzetbelasting) (or other comparable provisions of
Applicable Laws in other countries where a Group Company was or is incorporated)
apply.

 

11                                           Management, Employees

 

11.1                                 The Disclosed Information contains for each
Group Company the employment agreements with their respective Employees.

 

11.2                                 There are no persons holding power of
attorney or who are authorised to dispose of any funds of the Group Companies or
to commit or bind the Group Companies in any other way.

 

11.3                                 None of the Group Companies nor any of the
Sellers has made any commitment towards the Employees, the staff association or
the trade unions as regards a future change to the employment conditions of the
Employees, other than in the ordinary course of business.

 

11.4                                 Other than one Employee loan of EUR 1,500,
there are no outstanding loans, advances or guarantees by a Group Company to or
for the benefit of any Employee or any person connected with any of them, and no
Group Company has provided any financial assistance to an Employee, or past or
prospective Employee, which is outstanding, nor is there any amount due, as per
the date of this Agreement, to any Employee (or his/her dependants) other than
for accrued remuneration or reimbursement of reasonable business expenses
incurred in the ordinary course of business.

 

11.5                                 None of the Group Companies has within the
period of two (2) years before the date of this Agreement initiated any
collective dismissal or entered into a social plan.

 

11.6                                 No redundancy, change of termination of the
employment and/or pension conditions is pending or in progress with respect to
any Employee of any Group Company.

 

11.7                                 There is no term of employment for any
Employee of any Group Company which provides that a change of control of any
Group Company shall entitle the Employee to any payment or benefit whatsoever or
to treat himself as redundant or otherwise dismissed or released from any
obligation. Neither the execution of this Agreement or the Transaction
documents, nor Completion shall give rise to any obligation to pay a bonus,
indemnity or any other sum to any Employees, directors and/or officers of any
Group Company.

 

11.8                                 The Group Companies have no current
obligations with respect to severance, pension, bonus, profit sharing, stock
purchase or stock option plans, company saving plans or employee funds provided
by the Group Companies other than those required by law or applicable bonus
regulations. None of the Group Companies is bound by collective bargaining
agreements and to the Best Knowledge of the Sellers there are

 

74

--------------------------------------------------------------------------------


 

no customs and procedure or general promises in place at any of the Group
Companies.

 

11.9                                 The Company does not fall within the scope
of a mandatory industry wide pension fund.

 

11.10                          No current or former Employee has seriously
injured himself at work or contracted any serious illness or disease at work.

 

11.11                          To the Best Knowledge of the Sellers the Group
Companies have complied with all applicable labour law, regulations,
instructions and obligations imposed by the competent local authorities in the
fields of labour law, social security law, health and safety law, as well as
with the provisions of the employment agreements and any other labour related
contract.

 

11.12                          All Employees are bound by an effective and valid
non-competition agreement or clause, which fully complies with the applicable
legal requirements and such agreement or clause can be waived by the Group
Companies.

 

11.13                          No claim in relation to the Group Companies’
current or former Employees, managing directors or officers has been made during
the three (3) years preceding the date of this Agreement, or to the Best
Knowledge of the Sellers has been threatened, against any Group Company or
against any person whom any Group Company is liable to indemnify.

 

11.14                          There is not, and during the three (3) years
preceding the date of this Agreement there has not been, any collective labour
dispute or industrial action affecting any Group Company and to the best of the
knowledge, information and belief of any of the Sellers there are no facts or
circumstances which might give rise to any collective labour dispute.

 

11.15                          There are no strikes, work stoppages, slowdowns
or lockouts or other material labour disputes pending or to the Best Knowledge
of the Sellers threatened against or involving any Group Company.

 

11.16                          No Employee has within a period of five (5) years
before the date of this Agreement been involved in any criminal proceedings
relating to the Business.

 

11.17                         To the best of Sellers’ knowledge, there is no
social security or wage tax audit in progress involving any Group Company.

 

11.18                          To the best of Sellers’ knowledge no Employee is
or was, due to illness, injury or other disability, unable to work
(arbeidsongeschikt), or absent from work, for a period of more than two
(2) consecutive months.

 

11.19                          No Employee or former Employee has suffered an
illness, injury or other disability in the performance of his duties/activities
that has resulted or may result in a claim against any of the Group Companies.

 

75

--------------------------------------------------------------------------------


 

11.20                          No Employee is sick and/or disabled
(arbeidsongeschikt) according to the Work and Income (Capacity for Work) Act
(Wet werk en inkomen naar arbeidsvermogen), other than described in the
Disclosed Information. The Group Companies have fully complied with the
statutory obligation to reintegrate any (formerly) disabled employee(s).

 

12                                           Agreements, relations

 

12.1                                 All material agreements to which any of the
Group Companies is a party at the date of this Agreement are set out in the
Disclosed Information (Material Agreements). All the Material Agreements are in
full force and effect and are validly binding on the Group Companies and to the
Best Knowledge of the Sellers on the counterparties of the Group Companies.

 

12.2                                 None of the Group Companies is in default
with respect to the performance of contractual obligations or any other
obligations in relation to the Material Agreements and to Sellers’ Best
Knowledge there are no circumstances that could give rise to such a default.

 

12.3                                 No party with whom a Group Company has
entered into a Material Agreement has given notice of its intention to
terminate, or has sought to repudiate, cancel or disclaim, the Material
Agreement, or change its terms. To the Best Knowledge of the Sellers, no fact or
circumstance exists, including the entering into of this Agreement or any
agreement contemplated by the Transaction, which might invalidate or give rise
to a ground for termination, avoidance, cancellation or repudiation of a
Material Agreement or change its terms to which a Group Company is a party.

 

12.4                                 During a period of 3 (three) years prior to
the date of this Agreement no business partner of the Group Companies has
claimed for a compensation as a result of or in connection with the termination
of the contract or the contractual relationship between such business partner
and the respective Group Company.

 

12.5                                 To the Best Knowledge of the Sellers, this
Agreement and the consummation of the Transaction does not and will not cause
any existing material legal relationship with any of the Group Companies to be
varied or terminated or give any material supplier, customer or other business
partner the right to vary or terminate any such relationship and will not affect
any right, claim or obligation of any of the Group Companies.

 

12.6                                 No Group Company is or has agreed to become
a member of a joint venture, consortium, partnership or association (other than
a bona fide trade association).

 

12.7                                None of the Group Companies has given any
guarantee or warranty, or made any representations in respect of a sale of
shares or an undertaking or part of an undertaking.

 

13                                           Intragroup arrangements and
subsidies

 

13.1                                 None of the Group Companies has made any
payments to any of the Sellers and/or any of its Affiliates, other than salary
payments and/or management fees in the ordinary course, nor are there any
amounts due to the Seller and/or any of its Affiliates

 

76

--------------------------------------------------------------------------------


 

by any Group Company, nor is any of the Sellers and/or any of their Affiliates
entitled to any payment by any of the Group Companies.

 

13.2                                 To Sellers’ Best Knowledge, no fact or
circumstance (including, without limitation, the execution and performance of
this Agreement) exists which might entitle a Governmental Entity to require
repayment of, or refuse an application by a Group Company for, the whole or part
of a grant or subsidy and no Group Company is liable or likely to be liable to
repay an investment or grant of subsidies.

 

14                                           Insurance

 

14.1                                 The Group Companies’ insurance policies
(i) are in full force and effect, valid and enforceable and (ii) to the Best
Knowledge of the Sellers provide adequate insurance coverage for all the Assets
and activities of each Group Company both before and after the Completion Date.

 

14.2                                 All Group Companies comply with all
requirements under the Group Companies’ insurance policies to maintain adequate
coverage. No notices of default with respect to any provision of any Group
Companies’ insurance policies have been received by any Group Company and all
premiums due on such insurance policies have been paid. All such policies are in
full force and effect and will not be impaired as a result of the performance of
this Agreement.

 

14.3                                 The Group Companies have timely and
properly made all claims and given all notices necessary for the Group Companies
to make recovery under the insurance policies. In addition, during the period of
two (2) years prior to the date of this Agreement, no insurance claim filed by
the Group Companies was denied by the relevant insurance company.

 

14.4                                 No insurance company with whom a Group
Company has entered into an insurance policy has given written notice of its
intention to terminate, or has sought to repudiate, cancel or disclaim, the
insurance policy or change or indicated to change the terms of such insurance
policy.

 

14.5                                 All liabilities pre-Completion arising out
of insured risks or incidents under insurance policies of the Group Companies
but occurring post-Completion shall remain or continue to be insured on an
occurrence basis.

 

15                                           No brokers’ fees

 

15.1                                No person has or will receive any payment,
finder’s fee or similar fee, commission or other benefit or compensation, fee
for financial, accounting or legal advisory services or other similar fees,
commission or compensation in connection with the Transaction or any related
agreement made by or on behalf of any Group Company, nor will any of the Group
Companies have any obligation to pay any such amount, fee, commission, benefit
or compensation as a result of the consummation of the Transaction contemplated
by this Agreement other than as provided for in this Agreement.

 

77

--------------------------------------------------------------------------------


 

16                                           Permits

 

16.1                                 The Group Companies have obtained all
licences and permits including environmental permits (the Permits) required for
the current operation of the Business in the places and manner in which such
Business is now carried on. Each of the Permits is in full force and effect and
is not subject to any appeals of further proceedings and no notice of amendment,
cancellation, non-prolongation or non-renewal has been received. The Group
Companies conduct their Business in accordance with the Permits and the terms
and conditions relating thereto.

 

16.2                                 To Sellers’ Best Knowledge, there are no
facts or circumstances that are likely to give rise to the amendment,
cancellation, non-prolongation or non-renewal of any of the Permits as a result
of the execution or the performance of this Agreement.

 

16.3                                 All appropriate or necessary action in
connection with the renewal or extension of any Permit has been taken.

 

17                                           Litigation/Compliance with
Applicable Laws

 

17.1                                 None of the Group Companies or any of their
respective directors or officers, nor, any of their respective Employees,
associated or affiliated persons is party to any disputes or civil, regulatory,
financial, administrative, penal or disciplinary proceedings (including
litigation, arbitration and binding advice proceedings) involving an amount in
excess of EUR 25,000 (in words: twenty five thousand euro) (other than as
claimant in the collection of debt in the ordinary course of business) nor the
subject of any investigation by any Governmental Entity. To Sellers’ Best
Knowledge, no such disputes, proceedings and/or investigations are threatened.

 

17.2                                 None of the Group Companies nor any of
their respective directors or officers or any of their respective Employees,
associated persons or affiliated persons, has been enjoined by the order of any
Governmental Entity from engaging in or continuing any conduct or practice in
connection with any activity currently conducted by the Group Companies.

 

17.3                                 No Group Company has engaged in any act or
has permitted to exist any state of affairs which has (i) led to a request by
any Governmental Entity to modify or change the manner in which its Business is
or was carried on, (ii) led to the imposition of specific conditions in respect
of the conduct of its Business, or (iii) resulted in any disciplinary or
enforcement action being commenced or threatened against any Group Company. None
of the Group Companies is a to the Best Knowledge of the Sellers party to any
agreement with, or subject to any order of, any Governmental Entity which
imposes conditions more restrictive than the ones set forth in the Applicable
Laws regarding their capital adequacy, risk management, asset/liability
management or credit policies or management, nor has any Group Company to the
Best Knowledge of the Sellers been advised or, orally by any Governmental Entity
that it is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such order or agreement.

 

78

--------------------------------------------------------------------------------


 

17.4                                 With respect to each of the Group
Companies, there is no pending or, to the Best Knowledge of the Sellers
threatened, and there has not been in the past any audit, review, enforcement
action, order or disclosure by any of them to a Governmental Entity regarding a
violation or non-compliance of any Applicable Law or legal non-compliance with
respect to corrupt practices, money laundering, unlawful trade or commerce, or
unlawful technology transfer laws.

 

17.5                                 To the Best Knowledge of the Sellers, none
of the Sellers nor any of their directors, agents, members, managers,
distributors, current or former Employees or other person associated with or
acting on their behalf, has:

 

(i) directly or indirectly, taken any action which would cause any of the
Sellers to be in violation of any Applicable Laws regarding anti-corruption or
anti-bribery (as in effect at the time of such action), and

 

(ii) used any corporate funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity, made, offered or
authorized any unlawful payment to foreign or domestic government officials or
employees, whether directly or indirectly, or made, offered or authorized any
unlawful bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment, whether directly or indirectly, while knowing that all or a
portion of such money or thing of value will be offered, given or promised to a
foreign official to influence the foreign official in his or her official
capacity, induce the foreign official to do or omit to do an act in violation of
his or her lawful duty.

 

18                                           Intellectual property rights

 

18.1                                 The Group Companies (i) have full legal and
beneficial title and may freely dispose of the domain names, the trademarks and
the trade names, and (ii) have been granted the licences and other agreements,
as set out in the Disclosed Information (together the Intellectual Property
Rights).

 

18.2                                 All agreements and registrations relating
to the Intellectual Property Rights are in full force and effect and have not
been revoked or terminated nor will be revoked, terminated or modified as a
result of any Transaction. There is no breach or default (or event which with
notice or lapse of time would become a default) by any Group Company under any
of such agreements. Other than as specified in the agreements entered into in
connection with the licensed Intellectual Property, no royalty or licensing fee
is, or other payment or consideration or will be, payable to any person in
respect of any Intellectual Property Rights used by any Group Company.

 

18.3                                 The Group Companies have taken appropriate
measures to protect the Intellectual Property Rights, whether registered or
unregistered. Nothing has been done or omitted to be done by any Group Company
by which any registration or application for registration, of Intellectual
Property Rights by the Company is or will be subject to cancellation, limitation
or other adverse modification.

 

79

--------------------------------------------------------------------------------


 

18.4                                 None of the Group Companies uses any
Intellectual Property Rights which infringes any third party’s rights and the
Intellectual Property Rights of the Group Companies are not being infringed by
third parties.

 

18.5                                 The Group Companies have all the
Intellectual Property Rights necessary for each Group Company to carry on its
Business as conducted at the date of this Agreement.

 

18.6                                 Where licences have been granted to a Group
Company, the relevant Group Company has at all times complied with the license
agreement(s) in all material respects.

 

18.7                                 To the Best Knowledge of the Sellers no
name or mark identical or similar to the names and marks owned by the Group
Companies has been registered or is being used by any person in the same or
similar business as the Business in the countries in which any of the Group
Companies has registered or is using such name or mark.

 

19                                           Data Protection

 

19.1                                 The Business of the Group Companies
complies with any applicable privacy and data protection laws, including but not
limited to the Data Protection Act (Wet Persoonsregistratie) and the Database
(Legal Protection) Act (Databanken Wet) and, if required, notifications in
relation to data controlled or processed by any Group Company have been made and
the required approvals of data protection authorities have been obtained. No
Group Company has received any claim from any individual or any authority
seeking compensation and/or imposing a penalty for breaches, actual or alleged,
of applicable privacy and data protection laws. The transfer of the Shares as
contemplated will not result in any liabilities in connection with data
protection or privacy laws.

 

20                                           Disclosed Information

 

20.1                                 All information supplied by any of the
Sellers or their Representatives to the Purchaser or its Representatives as
referred to in the Disclosed Information is true, accurate and not misleading,
whether by omission or otherwise.

 

20.2                                 The Sellers are not aware of any facts,
circumstances or other information, which Sellers reasonably believe to be
relevant for a prospective buyer of the Shares that has not been Fairly
Disclosed in the Disclosed Information.

 

20.3                                 The documents, statements and any other
information furnished to the Purchaser and its Representatives by any of the
Sellers or their Representatives in connection with the Transaction contemplated
by this Agreement to the Best Knowledge of the Sellers:

 

(i)                          accurately represents the Business, income, Assets,
contractual relationships, results of operation and liabilities and affairs of
each Group Company as of the date of this Agreement; and

 

(ii)                       does not contain any untrue statement or fact and
does not omit any statement or fact, the omittance of which would make such
statement or fact false or misleading.

 

80

--------------------------------------------------------------------------------


 

ANNEX 13.6 — PURCHASER’S WARRANTIES

 

A.                                   The Purchaser is a company duly
incorporated and validly existing under the laws of the jurisdiction where it
has been incorporated.

 

B.                                   The Purchaser has full corporate power and
authority to enter into this Agreement and to perform fully the obligations to
be performed by it hereunder, and this Agreement is valid and binding upon the
Purchaser and enforceable in accordance with its terms.

 

C.                                   The execution and delivery of this
Agreement by the Purchaser will not, and the consummation of the Transaction and
the compliance by the Purchaser with the provisions of this Agreement will not,
result in a breach of or constitute a default under (i) any provision of the
articles of association or other constitutional documents of the Purchaser or
(ii) any decree, order, rule of any court or government or agency thereof which
is binding on the Purchaser.

 

D.                                   Other than as referred to in this
Agreement, no consent or approval by, notice to or registration with any
Governmental Entity or other authority is required on the part of the Purchaser
in connection with the execution of this Agreement or the consummation of the
Transaction.

 

E.                                    The Purchaser has obtained all relevant
internal approvals to enter into this Agreement, to perform the obligations to
be performed by it hereunder and to complete the Transaction.

 

81

--------------------------------------------------------------------------------


 

SIGNATURE PAGES

 

Sellers

 

Lewis Holding B.V.

 

 

 

 

 

 

 

/s/ D.F.M. Lewis

 

 

Name:

Mr D.F.M. Lewis

 

Title:

Director

 

 

 

 

Address:

Johannes Verhulststraat 126-2 1071 NM Amsterdam, the Netherlands

Attention:

Mr D.F.M. Lewis

 

Tel:

·

 

Fax:

·

 

E-mail:

david@davidlewis.nl

 

 

 

 

Mountain B.V.

 

 

 

 

 

 

 

 

/s/ A.J. Hardenberg

 

 

Name:

Mr A.J. Hardenberg

 

Title:

Director

 

 

 

Address:

Siciliëboulevard 214, 3059 XT Rotterdam, the Netherlands

Attention:

Mr A.J. Hardenberg

 

Tel:

·

 

Fax:

·

 

E-mail:

ah@aldaevents.nl

 

 

82

--------------------------------------------------------------------------------


 

Purchaser

 

SFXE Netherlands Holdings B.V.

 

 

/s/ M. Slater

 

/s/ S. Finkel

Name:

Mr M. Slater

Name:

Mr S. Finkel

Title:

Director

Title:

Director

 

 

 

 

Address:

Prins Bernhardplein 200, (1097JB) Amsterdam, the Netherlands

Attention:

General Counsel

 

 

Tel:

646-561-6385

 

 

Fax:

646-417-7393

 

 

E-mail:

howard@sfxii.com

 

 

 

Parent

 

SFX Entertainment, Inc.

 

 

 

 

 

 

 

/s/ R. van Straalen

 

 

 

Name:

Mr R. van Straalen

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

Address:

430 Park Avenue, 6th floor, New York, NY 10022 USA

Attention:

General Counsel

 

 

Tel:

646-561-6385

 

 

Fax:

646-417-7393

 

 

E-mail:

howard@sfxii.com

 

 

 

83

--------------------------------------------------------------------------------


 

Company

 

Alda Holding B.V.

 

 

 

 

 

 

 

 

 

 

 

/s/ A.J. Hardenberg

 

 

 

Name:

Mountain B.V.

 

 

Title:

Director

 

 

Name:

Mr A.J. Hardenberg

 

 

Title:

Director

 

 

 

For acknowledgement and acceptance in accordance with Clause 20.3, Clause 21.1
and Clause 22 hereof:

 

Mr D. Lewis

 

 

 

 

 

 

 

 

 

 

 

/s/ D. Lewis

 

 

 

 

Mr A. Hardenberg

 

 

 

 

 

 

 

 

 

 

 

/s/ A. Hardenberg

 

 

 

 

84

--------------------------------------------------------------------------------